 Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8073 Page 1 of 35




 1 JOSEPH H. HUNT                             ADAM L. BRAVERMAN
   Assistant Attorney General                 United States Attorney
 2 SCOTT G. STEWART                           SAMUEL W. BETTWY
   Deputy Assistant Attorney General          Assistant U.S. Attorney
 3 WILLIAM C. PEACHEY                         California Bar No. 94918
   Director                                   Office of the U.S. Attorney
 4 Office of Immigration Litigation           880 Front Street, Room 6293
   U.S. Department of Justice                 San Diego, CA 92101-8893
 5 WILLIAM C. SILVIS                          619-546-7125
   Assistant Director                         619-546-7751 (fax)
 6 Office of Immigration Litigation
   SARAH B. FABIAN
 7 Senior Litigation Counsel
   NICOLE N. MURLEY
 8 Senior Litigation Counsel
   Office of Immigration Litigation
 9 U.S. Department of Justice
   Box 868, Ben Franklin Station
10 Washington, DC 20044
   Telephone: (202) 616-0473
11
12 Attorneys for Federal Respondents-Defendants
13                               UNITED STATES DISTRICT COURT
14                            SOUTHERN DISTRICT OF CALIFORNIA
15 MS. L, et al.,
16                                            Case No. 18cv428 DMS MDD
                    Petitioners-Plaintiffs,
17
          vs.                                 DEFENDANTS’ NOTICE OF MOTION
18                                            AND MOTION TO EXCLUDE
   U.S. IMMIGRATION AND CUSTOMS               PLAINTIFFS’ DECLARATIONS
19 ENFORCEMENT, et al.,
20             Respondents-Defendants.
21
22
23
24
25
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8074 Page 2 of 35




 1        Defendants respectfully move the Court to exclude Plaintiffs’ Exhibits B–E, and
 2 G–Q submitted in support of Plaintiffs’ July 30, 2019, Motion to Enforce Preliminary
 3 Injunction, ECF 439. Or, in the alternative, Defendants ask the Court to strike the
 4 inadmissible portions of those declarations.
 5        On September 4, 2019, following a telephonic meeting of counsel, counsel for
 6 Plaintiffs indicated that Plaintiffs do not consent to Defendants’ motion to exclude
 7 certain declarations. Plaintiffs, however, agree to the following expedited briefing
 8 schedule: Plaintiffs’ response to Defendants’ motion to exclude shall be due September
 9 16, 2019; Defendants’ reply in support of the motion shall be due September 18, 2019.
10 Additionally, the parties agree that we would be prepared to argue this motion on
11 September 20, 2019, the same day the Court has scheduled oral argument on Plaintiffs’
12 Motion to Enforce, should the Court so desire.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            1
 Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8075 Page 3 of 35




 1                            CERTIFICATE OF SERVICE
 2 IT IS HEREBY CERTIFIED THAT:
 3 I, the undersigned, am a citizen of the United States and am at least eighteen years of
 4 age. My business address is Box 868, Ben Franklin Station, Washington, DC 20044. I
 5 am not a party to the above-entitled action. I have caused service of the accompanying
 6 DEFENDANTS’ MOTION TO EXCLUDE PLAINTIFFS’ DECLARATIONS on
 7 all counsel of record, by electronically filing the foregoing with the Clerk of the District
 8 Court using its ECF System, which electronically provides notice.
 9         I declare under penalty of perjury that the foregoing is true and correct.
10
11         DATED: September 6, 2019                s/ Nicole N. Murley
                                                   Nicole N. Murley
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8076 Page 4 of 35




 1 JOSEPH H. HUNT                            ADAM L. BRAVERMAN
   Assistant Attorney General                United States Attorney
 2 SCOTT G. STEWART                          SAMUEL W. BETTWY
   Deputy Assistant Attorney General         Assistant U.S. Attorney
 3 WILLIAM C. PEACHEY                        California Bar No. 94918
   Director                                  Office of the U.S. Attorney
 4 Office of Immigration Litigation          880 Front Street, Room 6293
   U.S. Department of Justice                San Diego, CA 92101-8893
 5 WILLIAM C. SILVIS                         619-546-7125
   Assistant Director                        619-546-7751 (fax
 6 Office of Immigration Litigation
   SARAH B. FABIAN
 7 Senior Litigation Counsel
   NICOLE N. MURLEY
 8 Senior Litigation Counsel
   Office of Immigration Litigation
 9 U.S. Department of Justice
   Box 868, Ben Franklin Station
10 Washington, DC 20044
   Telephone: (202) 616-0473
11 Fax: (202) 616-8962
12 Attorneys for Federal Respondents-Defendants
13                            UNITED STATES DISTRICT COURT
14                          SOUTHERN DISTRICT OF CALIFORNIA
15 MS. L, et al.,                            Case No. 18cv428 DMS MDD
16        Petitioners-Plaintiffs,
                                             DEFENDANTS’ MEMORANDUM OF
17        vs.                                POINT AND AUTHORITIES IN
                                             SUPPORT OF THEIR MOTION TO
18 U.S. IMMIGRATION AND CUSTOMS              EXCLUDE PLAINTIFFS’
                                             DECLARATIONS
19 ENFORCEMENT, et al.,
20        Respondents-Defendants.
21
22
23
24
25
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8077 Page 5 of 35




 1                                    TABLE OF CONTENTS
 2    I.   INTRODUCTION………………………………………………………....1
 3   II.   MOTION TO EXCLUDE CERTAIN DECLARATIONS
           FROM EVIDENCE ......................................................................................1
 4
             A. Evidentiary Standards............................................................................ 1
 5
             B. Declarations that Rely on Inadmissible Hearsay
 6              or Lack of Personal Knowledge Should be
                Excluded from Evidence ....................................................................... 3
 7
                     1. Exhibit B— Supplemental Declaration of
 8                      Christina E. Turner, Kids in Need of Defense ............................ 5
 9                   2. Exhibit C - Declaration of Anthony Enriquez,
                        Catholic Charities of the Archdiocese of New York ................... 6
10
                     3. Exhibit D - Declaration of Nicolas Palazzo,
11                      Las Americas Immigrant Advocacy Center ............................... 8
12                   4. Exhibit E - Declaration of Jennifer Nagda,
                        Young Center for Immigrant Children’s Rights ......................... 9
13
                     5. Exhibit G - Declaration of Michelle Lapointe,
14                      Southern Poverty Law Center ...................................................11
15                   6. Exhibit H - Declaration of Efren Olivares,
                        Texas Civil Rights Project ........................................................12
16
                     7. Exhibit I - Declaration of Lisa Koop,
17                      National Immigrant Justice Center...........................................13
18                   8. Exhibit J - Declaration of Camila Trefftz,
                        Michigan Immigrant Rights Center ..........................................14
19
                     9. Exhibit K - Supplemental Declaration of
20                      Michelle Brané, Women’s Refugee Commission ......................16
21                   10.Exhibit L - Declaration of Derek Loh,
                        Immigrant Defenders Law Center ............................................17
22
             C. The Testimony Contained in the Declarations that
23              Rely on Expert Witness Testimony Should Be
                Excluded as Improper Lay Witness Evidence. ...................................17
24
                     1. Exhibit N – Declaration of Jeanne Rikkers ..............................19
25
                     2. Exhibit O – Declaration of Dr. Jack P. Shonkoff .....................20
26
                     3. Exhibit P – Declaration of Dr. Dora Schriro ...........................21
27
                     4. Exhibit Q – Declaration of Dr. James Austin ...........................22
28
 Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8078 Page 6 of 35




 1            D. This Court should exclude Martin Guggenheim’s
                 declaration (Exhibit M) in its entirety because it is
 2               replete with improper legal conclusions. ............................................23
 3   III.   CONCLUSION ...........................................................................................24
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          i                                       18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8079 Page 7 of 35




 1                                           TABLE OF AUTHORITIES
 2                                                            CASES
 3 Bank Melli v. Pahlavi,
    58 F. 3d 1406 (9th Cir. 1995) .........................................................................4, 6, 7
 4
   Barthelemy v. Air Lines Pilots Ass’n,
 5  897 F.2d 999 (9th Cir.1990) ...................................................................................2
 6 Beyene v. Coleman Sec. Services, Inc.,
     854 F.2d 1179 (9th Cir. 1988) ................................................................................1
 7
   Cabrera v. Cordis Corp.,
 8   134 F.3d 1418 (9th Cir. 1998) .................................................................20, 21, 23
 9 Crow Tribe of Indians v. Racicot,
    87 F.3d 1039 (9th Cir. 1996) ....................................................................10, 11, 24
10
   Daubert v. Merrell Dow Pharm., Inc.,
11  43 F.3d 1311 (9th Cir. 1995) ................................................................................18
12 Diviero v. Uniroyal Goodrich Tire Co.,
    114 F.3d 851 (9th Cir. 1997) ..........................................................................21, 22
13
   EduMoz, LLC v. Republic of Mozambique,
14  968 F. Supp. 2d 1041 (C.D. Cal. 2013) ..............................................10, 11, 24, 25
15 EduMoz, LLC v. Republic of Mozambique,
     686 Fed.Appx 486 (9th Cir 2017) ..................................................................10, 24
16
   Evangelista v. Inland Boatman’s Union of the Pacific,
17   777 F.2d 1390 (9th Cir. 1985) ..........................................................................8, 17
18 General Elec. Co. v. Joiner,
     522 U.S. 136 (1997) .............................................................................................18
19
   Howard v. AMCO Ins. Co.,
20   No. SACV0800175DMGMLGX, 2010 WL 11595719 (C.D. Cal. Oct. 19,
     2010) .....................................................................................................................17
21
   Jinro America Inc. v. Secure Investments, Inc.,
22   266 F.3d 993 (9th Cir. 2001) ................................................................................18
23 Kumho Tire Co., Ltd. v. Carmichael,
     526 U.S. 137 (1999) .................................................................................18, 19, 20
24
   Los Angeles Times Communications LLC v. Dept. of the Army,
25   442 F. Supp. 2d 880 (C.D. Cal. 2006) ................................................................2, 5
26 Lust By and Through Lust v. Merrell Dow Pharmaceuticals, Inc.,
     89 F.3d 594 (9th Cir. 1996) ..................................................................................18
27
28

                                                                   ii                                          18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8080 Page 8 of 35




 1 Orr v. Bank of America, NT & SA,
     285 F.3d 764 (9th Cir. 2002) ..............................................................................1, 3
 2
   Plyler v. Whirlpool Corp.,
 3   751 F.3d 509 (7th Cir. 2014) ..............................................................................8, 9
 4 San Diego Comic Convention v. Dan Farr Productions,
     No. 14-cv-1865 AJB, 2017 WL 4227000 (S.D. Cal. Sept. 22, 2017).................. 21
 5
   Sec & Exch. Comm'n v. Hemp, Inc.,
 6   216CV01413JADPAL, 2018 WL 4566664, (D. Nev. Sept. 24, 2018 ................... 6
 7 Self-Insurance Inst. Of America, Inc. v. Software and Information Ind. Ass’n,
     208 F. Supp. 2d 1058 (C.D. Cal. 2000) ......................................................4, 10, 12
 8
   United States v. Brodie,
 9   858 F.2d 492 (9th Cir. 1988) ..........................................................................24, 25
10 United States v. Durham,
    464 F.3d 976 (9th Cir. 2006) ........................................................................3, 8, 17
11
   United States v. Hermanek,
12  289 F.3d 1076 (9th Cir. 2002) ..................................................................20, 21, 22
13 United States v. Morales,
    108 F.3d 1031 (9th Cir. 1997) ..............................................................................24
14
   United States v. Verduzco,
15  373 F.3d 1022 (9th Cir. 2004) ................................................................................ 3
16 Wang v. Chinese Daily News, Inc.,
    231 F.R.D. 602 (C.D. Cal. 2005)............................................................................3
17
   Wells v. Jeffery,
18 No. 03-cv-228, 2006 WL 696057 n.7 (D.D.C. Mar. 20, 2006) ..........................4.6
19 X17 v. Lavandeira,
    No. CV0607608-VBF, 2007 WL 790061 (C.D. Cal. Mar. 8, 2007)........13, 14, 16
20
21                                                      STATUTES
22 28 U.S.C. § 1746 ......................................................................................................17
23                                                         RULES
24 Fed. R. Civ. P. 56 ...................................................................................................1, 4
25 Fed. R. Civ. P. 56(c)(4) ..........................................................................................2, 4
26 Fed. R. Evid. 601 .......................................................................................................4
27 Fed. R. Evid. 602 ..............................................................................................passim
28

                                                                iii                                        18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8081 Page 9 of 35




 1 Fed. R. Evid. 602(c) ...........................................................................................20, 23
 2 Fed. R. Evid. 603 .....................................................................................................17
 3 Fed. R. Evid. 701 .........................................................................................1, 2, 4, 11
 4 Fed. R. Evid. 702 ..............................................................................................passim
 5 Fed. R. Evid. 702(a) .................................................................................................20
 6 Fed. R. Evid. 702(c) ...........................................................................................21, 23
 7 Fed. R. Evid. 702 (d) ..........................................................................................21, 23
 8 Fed. R. Evid. 703 .....................................................................................................11
 9 Fed. R. Evid. 801 ..............................................................................................passim
10 Fed. R. Evid. 801(c) ...................................................................................................3
11 Fed. R. Evid. 802 ..............................................................................................passim
12 Fed. R. Evid. 805 .................................................................................................9, 15
13 Fed. R. Evid. 1002 ...................................................................................................12
14
                                                 OTHER AUTHORITIES
15
      L.R. 7 ......................................................................................................................1, 2
16
      L.R. 7.1(f).................................................................................................................17
17
      L.R. 7(f)(2)(a) ............................................................................................................2
18
      30B Charles Allen Wright & Arthur R. Miller,
19     “Federal Practice and Procedure” § 7039 (2018 ed.) .............................................. 3
20
21
22
23
24
25
26
27
28

                                                                     iv                                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8082 Page 10 of 35




 1            MEMORANDUM OF POINTS AND AUTHORITIES
      IN SUPPORT OF DEFENDANTS’ MOTION TO EXCLUDE PLAINTIFFS’
 2
                           DECLARATIONS
 3
        I.       INTRODUCTION
 4
 5            Defendants move to exclude many of the declarations submitted in support of
 6 Plaintiffs’ July 30, 2019 Motion to Enforce Preliminary Injunction, ECF 439. Plaintiffs’
 7 Motion relies on 17 declarations from various individuals, and Defendants move to
 8 exclude, either in whole or in part, 15 of those declarations: Plaintiffs’ Exhibits B–E,
 9 and G–Q. These declarations should be excluded in whole, or in part, because (1) the
10 declarants lack personal knowledge under Rule 602 of the Federal Rules of Evidence
11 (Rule 602), and thus the evidence is based on hearsay or speculation, (2) the declarants’
12 testimony contains improper lay witness opinion testimony under Rule 701 of the
13 Federal Rules of Evidence (Rule 701), (3) none of the declarations satisfy the expert-
14 testimony-foundation requirements of Rule 702 of the Federal Rules of Evidence (Rule
15 702), and/or (4) the declarations, to the extent they purport to present expert opinions,
16 do not satisfy Daubert and its progeny. Given the inadmissibility of Plaintiffs’
17 declarations, the Court should exclude Plaintiffs’ Exhibits B–E, and G–Q from the
18 record. Alternatively, if the Court is disinclined to exclude Plaintiffs’ Exhibits B–E, and
19 G–Q in their entirety, Defendants request that this Court strike the inadmissible portions
20 of the declarations as outlined in Defendants’ Exhibit 1.
21      II.      MOTION TO EXCLUDE CERTAIN DECLARATIONS FROM
                 EVIDENCE
22
23               A. Evidentiary Standards

24            Evidence submitted to the Court on motion practice must meet all requirements

25 for admissibility if offered at the time of trial. Orr v. Bank of America, NT & SA, 285
26 F.3d 764, 773–74 (9th Cir. 2002); Beyene v. Coleman Sec. Services, Inc., 854 F.2d 1179,
27 1181–82 (9th Cir. 1988). Civil Local Rule 7.1(f) of the United States District Court for
28
                                                1
                                                                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8083 Page 11 of 35




 1 the Southern District of California requires all evidence and declarations by a moving
 2 party be filed with the motion. Relevant here, the affidavits or declarations must be
 3 permitted by Rule 56 of the Federal Rules of Civil Procedure. L.R. 7.1(f)(2)(a). In turn,
 4 Rule 56(c)(4) of the Federal Rules of Civil Procedure requires that “[a]n affidavit or
 5 declaration used to support or oppose a motion must be made on personal knowledge,
 6 set out facts that would be admissible in evidence, and show that the affiant or declarant
 7 is competent to testify on the matters stated.” A declarant’s mere assertions that he or
 8 she possesses personal knowledge and competency to testify are insufficient.
 9 Barthelemy v. Air Lines Pilots Ass’n, 897 F.2d 999, 1018 (9th Cir.1990). Rather, a
10 declarant must show personal knowledge and competency “affirmatively,” under Rule
11 56(e), for example, by “the nature of their participation in the matters to which they
12 swore no abuse of discretion appears.” Id.
13         The Federal Rules of Evidence govern the admissibility of evidence. Rule 602
14 mandates that “[a] witness may testify to a matter only if evidence is introduced
15 sufficient to support a finding that the witness has personal knowledge of the matter.”
16 A declaration is a substitute for oral testimony and, therefore, all matters set forth in
17 declarations must be based on personal knowledge. Statements in declarations are
18 inadmissible unless the declaration itself affirmatively demonstrates that the declarant
19 has personal knowledge of those facts. See Los Angeles Times Communications LLC v.
20 Dept. of the Army, 442 F. Supp. 2d 880, 886 (C.D. Cal. 2006) (“Generally, Rule 602
21 requires that a witness’ testimony be based on events perceived by the witness through
22 one of the five senses.”).
23         Rule 701 governs the admissibility of lay witness opinions. Under Rule 701,
24 opinion testimony of lay witnesses is permissible if the opinions are (1) rationally based
25 on the perception of the witness; (2) helpful to the determination of a fact in issue; and
26 (3) not based on scientific, technical, or specialized knowledge. Fed. R. Evid. 701. That
27 is, opinion testimony of lay witnesses must be “predicated upon concrete facts within
28
                                                2
                                                                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8084 Page 12 of 35




 1 their own observation and recollection – that is facts perceived from their own senses,
 2 as distinguished from their opinions or conclusions drawn from such facts.” United
 3 States v. Durham, 464 F.3d 976, 982 (9th Cir. 2006) (internal quotations omitted).
 4         Opinions based on scientific, technical, or specialized knowledge are governed
 5 by Rule 702. Rule 702 provides that a witness who is qualified by knowledge, skill,
 6 experience, training, or education (called an “expert witness”) may testify in the form
 7 of opinion or otherwise as to scientific, technical or other specialized knowledge if: “(a)
 8 the expert’s scientific, technical, or otherwise specialized knowledge will help the trier
 9 of fact to understand the evidence or to determine a fact in issue, (b) the testimony is
10 based upon sufficient facts or data, (c) the testimony is the product of reliable principles
11 and methods, and (d) the expert has reliably applied the principles and methods to the
12 facts of the case.” Fed. R. Evid. 702. A district court has broad discretion in deciding
13 whether to admit expert testimony. United States v. Verduzco, 373 F.3d 1022, 1035 (9th
14 Cir. 2004).
15         Out-of-court statements offered to prove the truth of the matter asserted constitute
16 hearsay. Fed. R. Evid. 801. Hearsay is “a statement that: (1) the declarant does not make
17 while testifying at the current trial or hearing and (2) a party offers in evidence to prove
18 the truth of the matter asserted in the statement.” Fed. R. Evid. 801(c). “In the absence
19 of a procedural rule or statute, hearsay is inadmissible unless it is defined as non-hearsay
20 under Federal Rule of Evidence 801(d) or falls within a hearsay exception under Rules
21 803, 804 or 807.” Orr, 285 F.3d at 778 (citing Fed. R. Evid. 802; 30B Federal Practice
22 & Procedure: Evidence § 7031 at 279).
23            B. Declarations that Rely on Inadmissible Hearsay Or Lack Personal
                 Knowledge Should be Excluded from Evidence
24
25         Defendants object to the testimony contained in the Declarations in Plaintiffs’
26 Exhibits B–E, and G–L, filed in support of Plaintiffs’ Motion to Enforce. See ECF 439-
27 1, at 51–142. The Court should exclude these declarations because the declarants fail to
28
                                                 3
                                                                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8085 Page 13 of 35




 1 lay a proper foundation as to the source of their knowledge and likewise fail to
 2 demonstrate they have personal knowledge of the statements in the declarations. See
 3 Fed. R. Evid. 602. Instead, these declarations appear to be made on the collective behalf
 4 of the organization that employs each declarant. 1
 5          Declarations based on another person’s personal knowledge or experience are
 6 inadmissible because they rely on either hearsay or speculation. See Fed. R. Civ. P. 56
 7 (c)(4); Fed. R. Evid. 801–802; Fed. R. Evid. 601–602; Fed. R. Evid. 701; see also Wang
 8 v. Chinese Daily News, Inc., 231 F.R.D. 602, 615 (C.D. Cal. 2005) (sustaining hearsay
 9 objection to declaration statement); Bank Melli v. Pahlavi, 58 F. 3d 1406, 1412 (9th Cir.
10 1995) (a declaration not made on personal knowledge is entitled to no weight); Self-
11 Insurance Inst. Of America, Inc. v. Software and Information Ind. Ass’n, 208 F. Supp.
12 2d 1058, 1063–64 (C.D. Cal. 2000) (affirming defendants’ objections over (1) a
13 declarant’s statements about third persons being “confused” for lack of personal
14 knowledge and (2) statements about “calls to myself and to my staff” from clients
15 because the statements in these calls are inadmissible hearsay); Wells v. Jeffery, No. 03-
16 cv-228, 2006 WL 696057, at *3 n.7 (D.D.C. Mar. 20, 2006) (“The affidavit or
17 declaration cannot contain hearsay evidence, as such evidence would not be admissible
18 at trial.”). Because the declarations in Plaintiffs’ Exhibits B-E and G –L fail to lay a
19 foundation as to the source of knowledge and do not rely on personal knowledge but,
20 instead, on hearsay or other inadmissible evidence, these declarations should be
21 precluded from evidence. See, e.g., Chinese Daily News, Inc., 231 F.R.D. at 615.
22          Below, Defendants highlight the reasons they seek to exclude each of Plaintiffs’
23 declarations. In addition, attached hereto as Defs.’ Ex. 1, is a table that identifies the
24
     1
25   Many of the declarants supervise a team of attorneys at their respective organizations and they appear
   to be providing these declarations on behalf of their teams. However, there is no supervisor exception
26 to the personal knowledge requirement of FRE 602. An individual may testify about how their
   organization functions and what its work entails based on her personal knowledge; however, their
27 testimony about what others in the organization have experienced or learned is inadmissible because
   such testimony would be based on hearsay statements or speculation.
28
                                                       4
                                                                                        18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8086 Page 14 of 35




 1 evidentiary objections Defendants have lodged regarding specific paragraphs within the
 2 challenged declarations.
 3       1. Exhibit B- Supplemental Declaration of Christina E. Turner, Kids in Need of
            Defense
 4
 5          Defendants object to the Supplemental Declaration of Christina E. Turner (Ms.

 6 Turner). Ms. Turner fails to lay a proper foundation as to the source of her knowledge
 7 or demonstrate personal knowledge for many of the statements in her declaration, and
 8 thus, many of the statements amount to inadmissible hearsay. See ECF 439-1, at 61–
      2
 9 73. Although Ms. Turner states that she made her declaration based on her “personal
10 knowledge,” the declaration appears to be submitted on behalf of her organization, Kids
11 In Need of Defense (KIND). For example, Ms. Turner makes the following statements:
12 “[w]hen a KIND attorney met with the child, the child had had no communication with
13 his father for nearly 20 days” (id. at ¶ 6); “[a] KIND attorney communicated with the
14 Office of Refugee Resettlement (“ORR”) sponsor” (id. at ¶ 7); and “[a] KIND attorney
15 learned of the reason for the separation through contacting the Immigration and
16 Customs Enforcement (ICE) parental interests email box” (id. at ¶ 8). Although Ms.
17 Turner is a supervisor at KIND, she must still have personal knowledge about the events
18 described in her declaration and cannot rely on the hearsay of other employees. See Los
19 Angeles Times Communications LLC, 442 F. Supp. 2d at 886 (“Rule 602 requires a
20 witness’ testimony must be based on events perceived by the witness through one of the
21 five senses.”). She has failed to lay a proper personal-knowledge foundation for the
22 statements in her declaration.
23       In addition to Ms. Turner’s lack of personal knowledge, her declaration is replete

24 with inadmissible hearsay not subject to any exception. Indeed, every statement listed
25 above is an out-of-court statement that cannot be introduced for the truth of the matter
26
     2
27    The page numbers cited here and throughout this Motion correspond to the page numbers assigned
     by the Court’s CM/ECF filing system.
28
                                                   5
                                                                                  18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8087 Page 15 of 35




 1 asserted. Fed. R. Evid. 801, 802. What Ms. Turner allegedly learned from other staff
 2 members at KIND—who also learned of this information from other individuals—falls
 3 squarely within the definition of hearsay and is inadmissible. Wells, 2006 WL 696057,
 4 at *3 n.7. By framing her statements as KIND’s information and experience, Ms. Turner
 5 attempts to cloak hearsay as organizational knowledge.
 6         Ms. Turner’s lack of personal knowledge in her declaration makes it inherently
 7 unreliable and should either be stricken in whole or, alternatively, be afforded little to
 8 no evidentiary weight. Sec. & Exch. Comm’n v. Hemp, Inc., No. 216CV01413JADPAL,
 9 2018 WL 4566664, at *3 (D. Nev. Sept. 24, 2018); see also Bank Melli Iran v. Pahlavin,
10 58 F.3d 1046, 1412–13 (9th Cir. 1995) (affidavits made without personal knowledge
11 are “entitled to no weight”); Fed. R. Evid. 801, 802. To state under penalty of perjury
12 that the declaration is based on personal knowledge—and then provide a statement that
13 is based on what the declarant was told by other members of their organization (about
14 what third parties told those organization members)—results in an internally
15 contradictory document. The contradictory statements cast doubt on the inherent
16 reliability of the entire declaration, such that this Court should strike the entire
17 declaration. Even if the Court is not inclined to strike the declaration in its entirety,
18 Defendants alternatively ask that the portions that lack personal knowledge or otherwise
19 contain inadmissible hearsay be stricken. See Defs.’ Ex. 1.
20     2. Exhibit C - Declaration of Anthony Enriquez, Catholic Charities of the
          Archdiocese of New York
21
22         Similarly, Defendants object to the declaration of Anthony Enriquez (“Mr.

23 Enriquez”) because his declaration lacks a personal-knowledge foundation over many
24 of the factual assertions, contains inadmissible hearsay, and contains improper lay-
25 witness opinion. See ECF 439-1, at 62–81. Mr. Enriquez bases his declaration not on
26 his personal knowledge, but on the collective knowledge of the organization where he
27 is employed—Catholic Charities Community Services at the Archdiocese of New York
28
                                                6
                                                                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8088 Page 16 of 35




 1 (CCCS). Mr. Enriquez begins his declaration by stating that the “affidavit addresses
 2 some of the cases we have seen. . . .” ECF 439-1, at 63, ¶ 6 (emphasis added). The entire
 3 declaration is written in the plural on behalf of CCCS, and thus, it is not clear what
 4 factual assertions set forth in the declaration, if any, are based on Mr. Enriquez’s
 5 personal knowledge. Bank Melli, 58 F. 3d at 1412.
 6         In addition, significant portions of the declaration fall squarely within the
 7 definition of hearsay as out-of-court, statements offered to prove the truth of the matters
 8 asserted. See Defs.’ Ex. 1. For example, Mr. Enriquez states: “[s]taff at private shelters
 9 tell me that the shelter staff themselves are not always provided information” (ECF 439-
10 1, at 64, ¶ 8); “shelter staff respond to our inquiries by saying they do not know”;
11 “shelter case workers we interact with have told us…” (id. ¶ 9); “a reporter contacted
12 our office . . . . We learned from her” (id. ¶ 19); and “in another case, an attorney on our
13 staff was contacted by a personal friend who worked in a law office in another city that
14 had contact with a separated parent” (id. ¶ 9). Because such statements are not matters
15 that Mr. Enriquez experienced with his five senses, but are out-of-court statements that
16 Mr. Enriquez is using for their truth value, they are inadmissible hearsay and should be
17 stricken. Fed. R. Evid. 801, 802.
18         Additional portions of Mr. Enriquez’s declaration should be excluded because
19 they contain improper legal conclusions and improper lay witness opinions. For
20 example, in paragraph 25, he states: “[t]he continuing failure of the government to adopt
21 a standard for separation that comports with due process…” ECF 439-1, at 70, ¶ 25.
22 This is precisely the type of legal-conclusion testimony by a lay witness that has been
23 held to be inadmissible. See Evangelista v. Inland Boatman’s Union of the Pacific, 777
24 F.2d 1390, 1398 n.3 (9th Cir. 1985) (lay witness’ testimony of legal conclusion is
25 inadmissible under Fed. R. Evid. 701). Similarly, in paragraph 7, Mr. Enriquez goes
26 outside the bounds of lay-witness testimony by speculating that often “children are too
27 traumatized and fearful to speak to us about family separation at our first meeting.” ECF
28
                                                 7
                                                                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8089 Page 17 of 35




 1 439-1, at 64, ¶ 7. This statement not only speculates about the children’s thoughts and
 2 feelings, but it is also an improper opinion because Mr. Enriquez does not claim to have
 3 any expertise that would allow him to opine about child trauma. These are not factual
 4 statements based on his own personal knowledge, and therefore constitute improper
 5 opinion testimony by a lay witness. See Durham, 464 F.3d at 982 (Opinion testimony
 6 of lay witnesses must be “predicated upon concrete facts within their own observation
 7 . . . as distinguished from their opinions or conclusions drawn from such facts.”)
 8 (internal quotation mark omitted); see also Plyler v. Whirlpool Corp., 751 F.3d 509,
 9 514 (7th Cir. 2014) (a lay witness may testify only to what he observed, e.g., a fire, but
10 may not opine as to the cause of what he observed, because cause is not based on the
11 witness’s “perception”).
12         Thus, because improper-lay-witness opinion and inadmissible hearsay pervade
13 Mr. Enriquez’s declaration, this Court should exclude Mr. Enriquez’s declaration in its
14 entirety or, alternatively, strike the inadmissible portions.
15      3. Exhibit D - Declaration of Nicolas Palazzo, Las Americas Immigrant Advocacy
           Center
16
17         Defendants object to the declaration of Nicolas Palazzo (Mr. Palazzo) as he fails

18 to lay a proper foundation as to the source of his knowledge or demonstrate personal
19 knowledge over many of the factual assertions in the declaration, and thus, many of his
20 statements amount to inadmissible hearsay. See Defs.’ Ex. 1. Although Mr. Palazzo
21 states that he spoke with an individual identified as E.R.R., Mr. Palazzo does not claim
22 to have been present for many of the incidents reported by E.R.R. Indeed, many of the
23 reported statements were said to E.R.R. and then retold to Mr. Palazzo. ECF 439-1, at
24 76–78. For example, Mr. Palazzo states: “E.R.R. recalled that he and his daughter were
25 initially placed in a facility….” (id. ¶ 5); and “The guard. . . told E.R.R., ‘You are a bad
26 father.’ The guard also asked him, “Why did you bring your daughter here?’” (id. ¶ 9).
27 These statements (and many statements throughout the declaration) are not based on
28
                                                 8
                                                                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8090 Page 18 of 35




 1 Mr. Palazzo’s personal knowledge, but on what he heard from E.R.R. Fed. R. Evid. 602.
 2 As a result, what Mr. Palazzo was allegedly told by E.R.R. is clearly hearsay and is
 3 admissible.3 The Court should exclude Mr. Palazzo’s declaration in its entirety or,
 4 alternatively, strike the inadmissible portions. See Defs.’ Ex. 1.
 5       4. Exhibit E - Declaration of Jennifer Nagda, Young Center for Immigrant
            Children’s Rights
 6
 7         Defendants object to the Declaration of Jennifer Nagda (Ms. Nagda) because the

 8 declaration is not based on personal knowledge, contains inadmissible hearsay
 9 statements, and is improper lay witness testimony. See Defs.’ Ex. 1.
10         Ms. Nagda states up front that her declaration is based on “[her] own knowledge

11 and that of other Young Center staff at programs.” ECF No. 439-1, at 81, ¶ 2. By her
12 own admission, she does not exclusively base her declaration on her personal
13 knowledge—rather, she bases her declaration partially on her personal knowledge and
14 partially on the knowledge of “other Young Center staff across the country.” Id. And
15 the only way for Ms. Nagda to testify as to others’ knowledge without speculating, is
16 because she learned this information through hearsay.
17         Ms. Nagda bases several pages of her declaration on clients’ statements made to

18 other child advocates—information that constitutes inadmissible hearsay within
19 hearsay. Fed. R. Evid. 805. For example, in paragraph 37, subsection a, Ms. Nagda lists
20 information that an unnamed “Child Advocate” learned, which the “Child Advocate”
21 presumably learned through hearsay. See, e.g., ECF 439-1 at 90, ¶ 37(a) (“Our Child
22 Advocate subsequently learned that KL’s father had a 2001 conviction for carrying a
23 concealed knife and for sale of marijuana.”). In the remaining subsections of paragraph
24 37 and paragraphs 38–41, Ms. Nagda bases her testimony on hearsay statements from
25 the organization’s clients, but does not specify whether these clients were speaking
26   3
     To the extent Mr. Palazzo references the I-213 and any of the information contained
27 therein, these statements violate the best evidence rule as the documents themselves
   are required to prove their contents. See Fed. R. Evid. 1002.
28
                                                9
                                                                          18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8091 Page 19 of 35




 1 directly to Ms. Nagda, or whether Ms. Nagda heard about these statements from another
 2 advocate. See, e.g., id. at 90, ¶ 37(e) (stating that “Government records are consistent
 3 with what we were first told about MA’s mother when we were appointed to his case:
 4 that she had alleged gang ties and a criminal record in her home country,” but
 5 concluding that this information was incorrect based upon MA’s mother’s out-of-court
 6 statements that she made to an unspecified person) (emphasis added). All of these
 7 statements and conclusions constitute inadmissible hearsay, which this Court should
 8 exclude. Fed. R. Evid. 801–802; Self-Insurance Inst. Of America, Inc, 208 F. Supp. 2d
 9 at 1063.
10         Additionally, Ms. Nagda cannot make legal conclusions about child-welfare law
11 because such legal conclusions are solely within the province of this Court. A witness’s
12 testimony is “not proper for issues of law.” Crow Tribe of Indians v. Racicot, 87 F.3d
13 1039, 1045 (9th Cir. 1996). Even in the context of expert testimony, the witness may
14 “interpret and analyze factual evidence,” but must refrain from testifying about the law.
15 Id. (internal quotations and citation omitted). Courts should disregard declarations that
16 draw legal conclusions when deciding a motion. EduMoz, LLC v. Republic of
17 Mozambique, 968 F. Supp. 2d 1041, 1050 (C.D. Cal. 2013), aff’d, No. 15-56311, 686
18 Fed.Appx. 486 (9th Cir. Apr. 10, 2017). In paragraphs 23–30, 44, and 46, Ms. Nagda
19 analyzes and testifies about issues of child-welfare law in various states. ECF No. 439-
20 1 at 85–87. Then, she makes legal conclusions in paragraphs 35 and 37, stating that
21 most of the children who were in ORR’s custody could have safely remained with their
22 parents under “child welfare law.” Id. at 89. Such legal analysis about how states apply
23 child-welfare law and the application of child-welfare law to the facts in this case is
24 reserved for the Court and is more appropriate in Plaintiffs’ brief through citations to
25 law rather than in lay-witness testimony. Crow Tribe of Indians, 87 F.3d at 1045. Thus,
26 these paragraphs, which are replete with legal analysis and conclusions, should be
27 stricken. EduMoz, LLC, 968 F. Supp. 2d at 1050.
28
                                               10
                                                                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8092 Page 20 of 35




 1         Lastly, Ms. Nagda offers several improper opinions because she has not laid the
 2 proper foundation for her to testify as an expert witness. Ms. Nagda is a “policy
 3 director” for the Young Center; nowhere in her declaration does she list her expertise
 4 in child psychology or pediatrics. See generally ECF No. 439-1, at 80–98. Nonetheless,
 5 she testifies about the child trauma as well as physical and emotional consequences
 6 arising from parent-child separation. ECF No. 97, ¶ 49, 50. She bases her conclusion on
 7 a letter from the American Psychological Association, an article from a website, and
 8 experience of “Young Center Child Advocates”—all of which are out-of-court
 9 statements used to prove the truth of the matter asserted. Fed. R. Evid. 801. Because
10 Ms. Nagda is not qualified to testify as an expert about child psychology and/or
11 pediatrics, she cannot give an opinion about how parent-child separation affects a
12 child’s mental and physical wellbeing, let alone rely on hearsay to inform her opinions.
13 See Fed. R. Evid. 701–703; Fed. R. Evid. 801–802. Accordingly, this Court must strike
14 Ms. Nagda’s improper lay-witness testimony and citations to hearsay in paragraphs 49
15 and 50 of her declaration.
16     5. Exhibit G - Declaration of Michelle Lapointe, Southern Poverty Law Center
17         Defendants object to the Declaration of Michelle Lapointe (Ms. Lapointe)
18 because, like many of the other declarations submitted by Plaintiffs, it is not based
19 exclusively on personal knowledge, lacks proper foundation, and contains
20 impermissible hearsay. See Defs.’ Ex. 1; ECF 439-1, at 106–108. Ms. Lapointe begins
21 her declaration asserting that it is based on her personal knowledge, but in paragraph 3,
22 she states, “[w]e represent a father, M.A.B.” ECF 439-1, Ex. G, at 106, ¶ 3. It appears
23 that the “we” refers to Ms. Lapointe’s organization, the Southern Poverty Law Center.
24 See Self-Insurance Inst. Of America, Inc. 208 F. Supp. 2d at 1063–64 (declarations
25 based on another person’s knowledge or experience are inadmissible because they rely
26 on either hearsay or speculation). Ms. Lapointe’s declaration is not based on her
27
28
                                               11
                                                                            18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8093 Page 21 of 35




 1 personal knowledge, but rather she attributes the source of her information to other
 2 attorneys in her organization.
 3          Throughout the declaration, Ms. Lapointe provides factual information regarding
 4 an individual identified as M.A.B. and his child. ECF 439-1, at 106–108 However, Ms.
 5 Lapointe neither explains the basis for her knowledge nor does she claim to have been
 6 present for the events she recounts on M.A.B.’s behalf. For example, Ms. Lapointe
 7 discusses M.A.B.’s time in custody, stating, “Mr. M.A.B. requested that the officials
 8 perform a DNA test to confirm that he is M.’s father.…” ECF 439-1, at 106, ¶ 5. Yet,
 9 Ms. Lapointe does not provide the basis for her knowledge. In paragraph six of her
10 declaration, Ms. Lapointe notes that she “reviewed the ORR casefile for [the child],”
11 and “[s]ome of the following information is from that file.” Id. ¶ 6. Not only does Ms.
12 Lapointe not provide the case file, but she fails to identify which of the subsequent 11
13 paragraphs of her declaration are based on her review of the ORR case file.4 In addition,
14 many of these statements contain inadmissible hearsay, and in many cases constitute
15 hearsay within hearsay. See id. ¶ 8 (Ms. Lapointe states that the child’s “case notes
16 reflect that during the call, ‘[the child] was adamant she did not want to speak with him
17 because she was mad at him. [The child] screamed numerous times.’”). Thus, because
18 lack of personal-knowledge foundation and inadmissible hearsay permeate Ms.
19 Lapointe’s declaration, this Court should strike her declaration in its entirety or,
20 alternatively, strike the inadmissible portions. See Defs.’ Ex. 1.
21       6. Exhibit H - Declaration of Efren Olivares, Texas Civil Rights Project
22          Defendants object to the Declaration of Efren Olivares (Mr. Olivares) because it
23 is not based on the declarant’s personal knowledge and contains inadmissible hearsay.
24 See Defs.’ Ex. 1. Mr. Olivares’ declaration suffers from the same flaw as many of the
25
26   4
     To the extent Ms. Lapointe references the ORR case file and any of the information contained therein,
27 these statements violate the best evidence rule as the documents themselves are required to prove their
   contents. See Fed. R. Evid. 1002.
28
                                                      12
                                                                                       18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8094 Page 22 of 35




 1 declarations submitted by Plaintiffs in support of their motion—it is only partially based
 2 on his personal knowledge and partially based on the knowledge of Mr. Olivares’
 3 organization, the Texas Civil Rights Project. See, e.g., ECF 439-1, at 112, ¶ 6 (“We
 4 have interviewed adults who have been separated from their biological children.”); id.
 5 at 114, ¶ 19 (“My colleague visited and met with Mr. C.C.”). Mr. Olivares also does not
 6 claim to have been present for many of the incidents reported by the individuals
 7 referenced in the declaration. See e.g. ECF 439-1, at 113, ¶ 10. (“Mr. A.’s family
 8 members in San Salvador sought a background check from Salvadoran authorities”); id.
 9 at 114, ¶ 16 (“according to Mr. C.C., the arrest warrant was issued as part of the hotel
10 developer’s campaign to discredit anyone who opposed his project….”). For a majority
11 of factual statements provided in his declaration, Mr. Olivares fails to provide any facts
12 that would establish the source of his knowledge. See, e.g., ECF 439-1, at 112–115, ¶¶
13 7–26. Although Mr. Olivares states under penalty of perjury that the declaration is based
14 on his personal knowledge, instead, what he provides is a statement that lacks
15 foundation because it is based on the collective knowledge of individuals in his
16 organization who in turn appear to have learned of this information from other
17 individuals. X17 v. Lavandeira, No. CV0607608-VBF, 2007 WL 790061, at *3 (C.D.
18 Cal. Mar. 8, 2007) (on motion for preliminary injunction, declarations lacking personal
19 knowledge are inadmissible). The result is a declaration flush with inadmissible hearsay
20 (and in some cases hearsay within hearsay), and the Court should exclude the
21 declaration in its entirety or, alternatively, strike the inadmissible portions. See Defs.’
22 Ex. 1.
23      7. Exhibit I - Declaration of Lisa Koop, National Immigrant Justice Center
24          Defendants object to the Declaration of Lisa Koop (Ms. Koop). Ms. Koop fails
25 to lay a proper foundation as to the source of her knowledge or demonstrate personal
26 knowledge for many of the statements in her declaration, and thus, many of the
27 statements amount to inadmissible hearsay. See Defs.’ Ex. 1. Ms. Koop states that her
28
                                                13
                                                                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8095 Page 23 of 35




 1 declaration is based on her personal knowledge, and yet, like so many of the
 2 declarations submitted by Plaintiffs, it is a declaration on behalf of an organization
 3 where Ms. Koop is employed, the National Immigrant Justice Center (NIJC). Although
 4 Ms. Koop may testify about NIJC and what its work involves based on her personal
 5 knowledge, her testimony about what others in her organization have experienced or
 6 learned is inadmissible hearsay or speculation. Ms. Koop’s declaration is awash with
 7 statements written on NIJC’s behalf; for example, she states: “we were never provided
 8 the specific basis of the separation” (ECF 439-1, at 120, ¶ 5.a); “[w]e were informed by
 9 Ms. L class counsel” (id. at 121, ¶ 5(c)); “NIJC has seen matters” (id. at 122, ¶ 6); and
10 “when NIJC has been told by DHS” (id. at 125, ¶ 10). In addition, Ms. Koop does not
11 claim to have been present for any of the incidents reported by the individuals
12 referenced in the declaration. See, e.g., ECF 439-1, at 121 ¶ 5(c) (“in about March 2008
13 [Ms. A.] was temporarily detained by Salvadoran authorities when she was eating at a
14 restaurant frequented by gang members”); id. at ¶ 5(d) (“[Ms. U] was held in pretrial
15 detention in El Salvador for approximately one year”); and id. at 123 ¶ 6(b) (“Ms. V
16 surrendered the drugs to Salvadoran authorities”). Ms. Koop’s declaration itself must
17 contain facts showing her connection with the matters stated in the declaration, and
18 establishing the source of her information—but it does not. Fed. R. Evid. 602; X17,
19 2007 WL 790061, at *3. Ms. Koop attempts to obfuscate the multiple levels of
20 inadmissible hearsay in her declaration by framing the information presented as
21 something the NIJC learned. Thus, because lack of personal knowledge and
22 inadmissible hearsay pervade Ms. Koop’s declaration, this Court should strike her
23 declaration in its entirety or, alternatively, strike the inadmissible portions. See Defs.’
24 Ex. 1.
25     8. Exhibit J - Declaration of Camila Trefftz, Michigan Immigrant Rights Center
26          Defendants object to the Declaration of Camila Trefftz (Ms. Trefftz) because it
27 contains hearsay and lacks the proper foundation as it is not based on Ms. Trefftz’s
28
                                                14
                                                                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8096 Page 24 of 35




 1 personal knowledge. See Defs.’ Ex. 1. First, although Ms. Trefftz states that the
 2 declaration is based on her personal knowledge, many statements in her declaration
 3 demonstrate the opposite. Indeed, the majority of the statements in Ms. Trefftz’s
 4 declaration appear to be on behalf of her organization, the Michigan Immigrant Rights
 5 Center (MIRC). See, e.g., ECF 439-1, at 129 ¶ 6 (“based on conversations with BCS,
 6 our understanding is”); id. at ¶ 9 (“[o]ur understanding is that”); id. at 131 ¶ 16 (“who
 7 we understand”). Ms. Trefftz also bases several pages of her declaration on
 8 conversations that individuals at MIRC had with staff at Bethany Christian Services
 9 (BCS) and her understanding of those conversations—information that constitutes
10 hearsay within hearsay. Fed. R. Evid. 805; see, e.g., ECF 439-1, at 129, ¶ 6 (“[b]ased
11 on our conversations with BCS staff, our understanding is that BCS”); and id. at ¶ 9
12 (“BCS also sometimes learns information concerning the reasons for the separation by
13 contacting the families”). The statements in the declaration regarding what others in her
14 organization have experienced or have learned are inadmissible hearsay statements or
15 speculation, and not statements based on Ms. Trefftz’s personal knowledge.
16         In addition, every statement cited above is an out-of-court statement that cannot
17 be introduced for the truth of the matter asserted. Fed. R. Evid. 801–802. Indeed, even
18 the paragraphs of the declaration that appear to be based on Ms. Trefftz’s personal
19 knowledge contain inadmissible hearsay. For example, in paragraph 18, Ms. Trefftz
20 states: “I contacted B’s mother, who confirmed with me on several occasions that the
21 father did not have any gang affiliations.” Id. at 131, ¶ 18. What Ms. Trefftz was
22 allegedly told by various individuals and then repeatedly recounted throughout her
23 declaration falls squarely within the definition of hearsay and is inadmissible. The Court
24 should exclude her declaration from the record in its entirety or, alternatively, strike the
25 inadmissible portions. See Defs.’ Ex. 1.
26
27
28
                                                15
                                                                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8097 Page 25 of 35




 1     9. Exhibit K - Supplemental Declaration of Michelle Brané, Women’s Refugee
          Commission
 2
 3         Defendants object to the Declaration of Michelle Brané (Ms. Brané) because it is
 4 not based on personal knowledge, contains impermissible hearsay, and contains
 5 improper lay witness opinion. See Defs.’ Ex. 1. Ms. Brané states that her declaration is
 6 based on her personal knowledge, and yet, many of the statements are attributable to
 7 the organization where she is employed, the Women’s Refugee Commission (WRC).
 8 See ECF 439-1, at 136, ¶¶ 1, 6. Ms. Brané may testify about WRC and what its work
 9 involves based on her personal knowledge, but her testimony about what others in her
10 organization have experienced or learned is inadmissible. See, e.g. ECF 439-1, at 136,
11 ¶ 6 (“[o]ur understanding is the Customs and Border Protection (“CBP”)”; id., at 137,
12 ¶ 7 (“[w]e have learned of cases”)’ id. ¶ 10 (“[w]e have been told that CBP”). Ms.
13 Brané’s statements about what others in her organization have learned is inadmissible
14 because it is either hearsay or speculation. In addition, Ms. Brané makes assertions that
15 rest on hearsay statements throughout her declaration. See, e.g., id. ¶ 8 (“We have
16 learned that in some cases, ICE has learned that a parent was separated after a parent
17 calls the hotline, when an attorney or advocate contacts ICE with inquiries, or when
18 ORR reaches out.”); id. ¶ 10 (“We have been told that CBP inputs information about
19 the location of the separation in a drop down menu that lists only border patrol stations
20 and not ports of entry.”).
21       Additional portions of Ms. Brané’s declaration should be excluded because they
22 contain improper lay witness opinions. For example, she states: “CBP is not consistently
23 following the protocols, and in some cases the protocols themselves are insufficient”
24 id.¶ 7. This is precisely the type of lay testimony regarding opinions and conclusions
25 that has been held repeatedly to be inadmissible. See Evangelista, 777 F.2d at 1398 n.3.
26 This statement speculates as to the sufficiency of CBP protocols, and Ms. Brané’s does
27 not claim to have the expertise to opine on CBP procedure, specifically border
28
                                               16
                                                                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8098 Page 26 of 35




 1 protocols. These are not factual statements based on her own personal knowledge, and
 2 therefore constitute improper opinion testimony by a lay witness. See Durham, 464 F.3d
 3 at 982. Thus, because her declaration relies on inadmissible hearsay, and because Ms.
 4 Brané is not an expert on CBP border protocols, this Court should strike her declaration
 5 in its entirety. See Defs.’ Ex. 1.
 6      10. Exhibit L - Declaration of Derek Loh, Immigrant Defenders Law Center
 7         Defendants object to the Declaration of Derek Loh because it is not a properly
 8 executed declaration. Although titled as a declaration, Plaintiffs’ Exhibit L was not
 9 sworn to or notarized under oath pursuant to Fed. R. Evid. 603, and it does not
10 substantially comply with 28 U.S.C. § 1746 (authorizing unsworn declarations under
11 penalty of perjury under certain conditions). Local Rule 7.1(f) states that, where
12 appropriate, a motion must be supported by “a separate or a joint statement of material
13 facts, required declarations or affidavits, or exhibits, must be supplied.” To be
14 admissible, an unsworn declaration requires a statement by the declarant substantially
15 similar to the following: “I declare (or certify, verify, or state) under penalty of perjury
16 that the foregoing is true and correct. Executed on (date). [¶] (Signature).” Howard v.
17 AMCO Ins. Co., No. SACV0800175DMGMLGX, 2010 WL 11595719, at *2–3 (C.D.
18 Cal. Oct. 19, 2010) (Gee, J.) (quoting 28 U.S.C. § 1746). Thus, this declaration is not
19 admissible under 28 U.S.C. § 1746, because the declarant does not declare that what he
20 has stated in the declaration is true. The Court should strike this declaration in its
21 entirety.
22           C. The Testimony Contained in the Declarations that Rely on Expert
23              Witness Testimony Should Be Excluded as Improper Lay Witness
                Evidence
24
25        Because Plaintiffs have failed to lay the proper foundation as to the expert

26 qualification of any of their declarants, this Court must strike any expert testimony the
27 declarants proffer. The proponent of expert testimony has the burden of proving the
28
                                                17
                                                                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8099 Page 27 of 35




 1 admissibility of the testimony under Rule 702. Lust By and Through Lust v. Merrell
 2 Dow Pharmaceuticals, Inc., 89 F.3d 594, 598 (9th Cir. 1996). District court judges are
 3 the gatekeepers of admitting expert testimony and must ensure that the proffered
 4 testimony is both reliable and relevant. Jinro America Inc. v. Secure Investments, Inc.,
 5 266 F.3d 993, 1005 (9th Cir. 2001). Reliability turns on the soundness of the proposed
 6 expert’s methodology. Daubert v. Merrell Dow Pharm., Inc., 43 F.3d 1311, 1318 (9th
 7 Cir. 1995). Because of the “assumption that the expert’s opinion will have a reliable
 8 basis in the knowledge and experience of his discipline,” the Federal Rules of Evidence
 9 grant experts wide latitude to offer opinions that are not based on firsthand knowledge
10 or experience—unlike lay witnesses. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S.
11 137, 148 (1999). Nonetheless, opinion evidence that “is connected to existing data only
12 by the ipse dixit,” i.e. “it is because I say it is,” of the expert is inadmissible. General
13 Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).
14         Here, Plaintiffs have not proffered any of the individual declarants as an expert
15 to this Court, the “gatekeeper” of expert testimony, to ensure the reliability and
16 relevance of their testimony. Jinro America Inc., 266 F.3d at 1005. Absent this
17 gatekeeping function, this Court should not allow any of these declarants the broad
18 latitude of relying on inadmissible evidence, nor should this Court permit these
19 declarants to opine about matters that require expertise. Thus, as explained below, the
20 Declarations in Exhibits N–Q contain improper-lay-witness opinions because none of
21 these declarants has sufficiently laid foundation to show that there is a reliable basis for
22 their opinions. Specifically, not one of the declarants in Exhibits N–Q state what reliable
23 principles and methods they used and applied, as required under Federal Rule of
24 Evidence 702(c)-(d). Accordingly, this Court should strike these declarations as
25 improper-lay-witness opinion. See Defs.’ Ex. 1.
26
27
28
                                                18
                                                                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8100 Page 28 of 35




 1         1. Exhibit N – Declaration of Jeanne Rikkers
 2         Defendants object to the declaration of Jeanne Rikkers (Ms. Rikkers) because
 3 Ms. Rikkers’s entire declaration contains improper-lay-witness testimony. See Defs.’
 4 Ex. 1.. When a proposed expert relies solely or primarily on experience to demonstrate
 5 reliability, he or she “must explain how that experience leads to the conclusion reached,
 6 why that experience is a sufficient basis for the opinion, and how that experience is
 7 reliably applied to the facts.” Fed. R. Evid. 702, Advisory Committee Note (2000
 8 Amendments); see also Kumho Tire Co., 526 U.S. at 151 (“[I]t will at times be useful
 9 to ask even of a witness whose expertise is based purely on experience…whether his
10 preparation is of a kind that others in the field would recognize as acceptable.”). Here,
11 no such explanation exists.
12         Ms. Rikkers explains that she has conducted research in El Salvador about gang
13 affiliations, but she does not explain what methods or principles—if any—she used in
14 coming to her conclusions about the number of mistaken gang affiliations in El
15 Salvador. See ECF No. 439-1 at 151–53. Instead, Ms. Rikkers makes her declaration
16 based on her “personal knowledge”—not her expertise. ECF No. 439-1 at 151, ¶ 1.
17         Besides her “personal knowledge,” the only method or principle that she
18 mentions in her entire declaration is that she has “personally witnessed” interactions
19 between police officers and youth that “demonstrate ‘an assumption of guilt.’” Id. at
20 152, ¶ 6. However, it is unclear that her personal observations “at the community level”
21 is a reliable method, and she does not explain why researchers in her field would rely
22 solely on their community experiences to make overarching conclusions about an entire
23 country’s police investigations. Because she does not explain how her “personal”
24 experience in El Salvador is a reliable method in her field, she has not established that
25 her declaration has a reliable basis in the knowledge and experience of her discipline.
26 Kumho Tire Co., 526 U.S. at 149; Fed. R. Evid. 702(a), (c)-(d). Thus, she cannot make
27 conclusions about general police practices in El Salvador because such opinions are
28
                                               19
                                                                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8101 Page 29 of 35




 1 outside of the purview of a lay witness. Fed. R. Evid. 602(c). Thus, this Court should
 2 strike her declaration in its entirety. See Defs.’ Ex. 1.
 3         2. Exhibit O – Declaration of Dr. Jack P. Shonkoff
 4         Defendants object to the admissibility of Dr. Jack P. Shonkoff’s (Dr. Shonkoff)
 5 declaration because it is wrought with improper-lay-witness testimony. Like Ms.
 6 Rikkers, Dr. Shonkoff fails to state that he relied upon reliable methods and principles
 7 in coming to his conclusions. When an expert fails cite to any specific, objective sources
 8 or explain how she followed a scientific method in coming to her conclusions, but,
 9 instead, relies of “vague and generalized” explanations, the expert opinion is unreliable.
10 United States v. Hermanek, 289 F.3d 1076, 1094 (9th Cir. 2002); see also Cabrera v.
11 Cordis Corp., 134 F.3d 1418, 1423 (9th Cir. 1998) (finding that the expert doctor’s
12 opinion was not reliable because he did not point to any specific, objective sources and
13 failed to explain how he followed a scientific method in coming to his conclusions).
14 Such is the case here.
15         Although Dr. Shonkoff states that his testimony “provides a science-based
16 analysis” based on “strong scientific consensus supported by extensive research across
17 multiple disciplines,” he fails to state (1) what “science” the analysis is based on; (2)
18 who represents the “strong scientific consensus”; and (3) what extensive research (and
19 among what disciplines) supports the consensus. See ECF 439-1 at 157, ¶ 5. He then
20 mentions that “countless studies” provide evidence of the consequences of separation,
21 but, again, he fails to mention even one specific, objective source that confirms his
22 assertions. Id. at 157, ¶ 6. Such “vague and generalized” explanations are insufficient
23 to demonstrate that the expert applied reliable methods and principles to reach his
24 conclusions. Hermanek, 289 F.3d at 1094. Because Dr. Shonkoff failed to provide any
25 specific, objective sources or explain his methodology, and, instead, relied on
26 generalized statements about “research” in “multiple disciplines,” his testimony is not
27
28
                                                20
                                                                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8102 Page 30 of 35




 1 reliable as required under Federal Rule of Evidence 702(c)-(d). Cabrera, 134 F.3d at
 2 1453. Thus, this Court should strike his declaration in its entirety. See Defs.’ Ex. 1.
 3         3. Exhibit P – Declaration of Dr. Dora B. Schriro
 4         Defendants object to Dr. Dora B. Schriro’s (Dr. Schriro) declaration because her
 5 entire declaration is improper-lay-witness testimony. See Defs.’ Ex. 1. Like Dr.
 6 Shonkoff’s failure to disclose the sources and research upon which he relied, Dr. Schriro
 7 also fails to disclose her methods. When an expert opinion “lacks an explanation as to
 8 what methodology he uses, why he chose to employ the factors he did,” or whether the
 9 tests and principles employed have been used by others in the field, “the Court “has no
10 way to judge [the expert’s] reasoning or determine the dependability of his opinions.”
11 San Diego Comic Convention v. Dan Farr Productions, No. 14-cv-1865 AJB, 2017 WL
12 4227000, at *7 (S.D. Cal. Sept. 22, 2017) (citing Diviero v. Uniroyal Goodrich Tire
13 Co., 114 F.3d 851, 853 (9th Cir. 1997). Here, because Dr. Schriro failed to explain the
14 “research” she relied upon and whether others in the field also use similar risk
15 assessments, this Court has no way to assess her reasoning and dependability. Dr.
16 Schriro states that “the research” has established accurate assessments for determining
17 where to place individuals in detention, but is silent about the nature or origin of the
18 “research” to which she is referring. ECF No. 439-1 at 166, ¶ 7. Without any further
19 discussion about the alleged “research” upon which her assessment is based, she then
20 dives into “risk assessment” and its applications. Id. at 167, ¶ 8. Yet, she explains neither
21 whether these risk assessments are generally accepted in the immigration-detention
22 context, nor whether experts in her field generally rely on these assessments in
23 determining placement in immigration detention. Id. Although she has personally
24 developed risk assessments for various agencies, she does not explain whether the
25 agencies actually implemented her assessments, whether her assessments were peer-
26 reviewed, or whether these risk assessments are used by other experts in her field.
27 Because Dr. Schriro does not explain the basis of her methods or research, her testimony
28
                                                 21
                                                                               18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8103 Page 31 of 35




 1 is not reliable and should be excluded. Thus, this Court should strike her declaration in
 2 its entirety. See Defs.’ Ex. 1.
 3         4. Exhibit Q – Declaration of Dr. James Austin
 4         Defendants object to the statements in Dr. James Austin’s (Dr. Austin)
 5 declaration because he is not qualified to testify as an expert. In the same fashion as Dr.
 6 Schriro, Dr. Austin also makes sweeping conclusions about custody-classification
 7 systems without disclosing his basis of knowledge. While he touts his past accolades
 8 and research in detention-classification systems, he fails to specify the research upon
 9 which he relies, state whether the “research” applies to present-day-immigration-
10 detention settings, or explain why his experience is a sufficient basis for his opinion.
11 ECF No. 439-1, at 170–71. Instead, Dr. Austin makes vague, generalized statements
12 that “research has shown” that certain factors are important in risk assessments, and that
13 “researchers” have found that supervision affects detainees’ behavior. Id. at 171, ¶¶ 8–
14 9. Such vague and generalized statements about “research,” however, are insufficient
15 to establish a reliable basis for an expert opinion. Hermanek, 289 F.3d at 1094.
16         Even if Dr. Austin is primarily relying on his experience, he must still “explain
17 how that experience leads to the conclusion reached, why that experience is a sufficient
18 basis for the opinion, and how that experience is reliably applied to the facts.” Fed. R.
19 Evid. 702, Advisory Committee Note (2000 Amendments). But Dr. Austin does not
20 offer any explanation as to why his experience is a sufficient basis to make conclusions
21 about family detention—an area in which he claims no expertise—or whether he
22 reliably applied his expertise to the facts in this case. Rather, he makes a blanket
23 judgment about ICE’s risk-assessment practices in the context of family detention,
24 stating that ICE’s exclusion policy is “inconsistent with widespread risk assessment
25 practices.” ECF No. 439-1, at 172, ¶ 16. He fails to state, however, what percentage of
26 jails utilize risk assessments, and whether these same assessments are used in the
27 family-detention context—the heart of the issue here. Id. at 172, ¶ 16. Although he states
28
                                                22
                                                                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8104 Page 32 of 35




 1 that family-detention facilities typically do not exclude “every adult,” he neither
 2 provides reference for this assertion, nor does he state what standards these family-
 3 detention centers use, let alone whether they apply similar risk assessments to those in
 4 general correctional facilities. Id. Because Dr. Austin does not explain how his
 5 experience qualifies him to opine about risk assessments for family detention or cite
 6 any objective, specific authorities in opining about the standards in family-immigration-
 7 detention facilities, his opinion testimony is unreliable. Fed. R. Evid. 702(c)-(d);
 8 Cabrera, 134 F.3d at 1423.
 9         Accordingly, because none of the declarants in Exhibits N–P have sufficiently
10 established their reliable methods and principles as required by Federal Rule of
11 Evidence 702(c)-(d), none of these witnesses may make conclusions that require
12 scientific, technical, or other specialized knowledge. Fed. R. Evid. 602(c). Therefore,
13 this Court should exclude Exhibits N–P in their entirety or, alternatively, all paragraphs
14 in which these declarants provide such specialized opinions and information, as outlined
15 in Defendants’ Exhibit 1, because these opinions constitute improper-lay-witness
16 testimony.
17             D. This Court should exclude Martin Guggenheim’s declaration
                  (Exhibit M) in its entirety because it is replete with improper legal
18
                  conclusions
19
           Defendants object to Martin Guggenheim’s declaration because it contains
20
     improper legal conclusions and improper-lay-witness testimony. See Defs.’ Ex. 1.
21
     Although Martin Guggenheim (“Guggenheim”) has experience in child-welfare law,
22
     his alleged expertise in this field does not allow him to make legal conclusions reserved
23
     for the Court. Expert testimony is “not proper for issues of law.” Crow Tribe of Indians,
24
     87 F.3d at 1045 (9th Cir. 1996). Rather, experts “interpret and analyze factual
25
     evidence,” but refrain from testifying about the law. Id. (internal quotations and citation
26
     omitted). Calling an attorney to testify as an expert in an area of law is improper because
27
28
                                                 23
                                                                               18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8105 Page 33 of 35




 1 “[r]esolving doubtful questions of law is the distinct and exclusive province of the trial
 2 judge.” United States v. Brodie, 858 F.2d 492, 496–97 (9th Cir. 1988) (overruled on
 3 other grounds, see United States v. Morales, 108 F.3d 1031, 1038 (9th Cir. 1997) (“We
 4 overrule Brodie’s Rule 704(b) analysis…”)). When an attorney declarant draws “legal
 5 conclusions regarding the application of law to the facts of th[e] case,” the court
 6 properly disregards the declaration when deciding the motion. EduMoz, LLC, 968 F.
 7 Supp. 2d, 1050 (C.D. Cal. 2013), aff’d, No. 15-56311, 686 Fed. Appx. 486 (9th Cir.
 8 Apr. 10, 2017). (disregarding declaration of international-law professor regarding the
 9 application of law to the case). The Court should likewise disregard Guggenheim’s
10 application of law here.
11         Guggenheim’s declaration amounts to legal conclusions that this Court is
12 competent to perform without the aid of an expert. In paragraphs 3–7, Guggenheim
13 explains “general principles” of child-welfare law and federal-constitutional law,
14 making conclusions about the weight of evidence and admissible evidence—
15 conclusions of law generally reserved for a court. ECF No. 439-1 at 145–46 ¶¶ 3–7. He
16 analyzes case law in New York to support his legal analysis in the preceding paragraphs.
17 Id. at 146–47, ¶¶ 8–9. Guggenheim proceeds to give his legal “opinion” about how
18 many of the child separations would trigger the need for assessment of the parent “under
19 state child welfare law, or established federal constitutional principles.” Id. at 147–48,
20 ¶¶ 11–14. Because Guggenheim’s legal opinions about the application of parental-
21 constitutional rights to the facts in this case is the province of the District Judge, this
22 Court should exclude his declaration in its entirety in deciding Plaintiffs’ Motion to
23 Enforce. Brodie, 858 F.2d at 496–97; EduMoz, 968 F. Supp. at 1050.
24      III.   CONCLUSION
25         For the foregoing reasons, Defendants respectfully request that the Court exclude
26 from the record Plaintiffs’ Exhibits B–E, and G–Q submitted in support of Plaintiffs’
27
28
                                                24
                                                                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8106 Page 34 of 35




 1 July 30, 2019 Motion to Enforce. Alternatively, if the Court is disinclined to exclude
 2 Plaintiffs’ Exhibits B–E, and G–Q in their entirety, Defendants request that this Court
 3 strike the inadmissible portions of the declarations as outlined in Defendants’ Exhibit
 4 1.
 5 DATED: September 6, 2019               Respectfully submitted,
 6
                                          JOSEPH H. HUNT
 7                                        Assistant Attorney General
                                          SCOTT G. STEWART
 8                                        Deputy Assistant Attorney General
 9                                        WILLIAM C. PEACHEY
                                          Director
10
                                          WILLIAM C. SILVIS
11                                        Assistant Director
12
                                          /s/ Nicole N. Murley
13                                        NICOLE MURLEY
                                          Senior Litigation Counsel
14
                                          SARAH B. FABIAN
15                                        Senior Litigation Counsel
                                          Office of Immigration Litigation
16
                                          Civil Division
17                                        U.S. Department of Justice
                                          P.O. Box 868, Ben Franklin Station
18
                                          Washington, DC 20044
19                                        (202) 616-0473
                                          (202) 616-8962 (facsimile)
20
                                          Nicole.Murley@usdoj.gov
21
                                          ADAM L. BRAVERMAN
22
                                          United States Attorney
23                                        SAMUEL W. BETTWY
24                                        Assistant U.S. Attorney

25                                        Attorneys for Respondents-Defendants
26
27
28
                                              25
                                                                          18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461 Filed 09/06/19 PageID.8107 Page 35 of 35




 1                             CERTIFICATE OF SERVICE
 2 IT IS HEREBY CERTIFIED THAT:
 3
          I, the undersigned, am a citizen of the United States and am at least eighteen years
 4
   of age. My business address is Box 868, Ben Franklin Station, Washington, DC 20044.
 5
   I am not a party to the above-entitled action. I have caused service of the accompanying
 6
   DEFENDANTS’ MOTION TO EXCLUDE PLAINTIFFS’ DECLARATIONS on
 7
   all counsel of record, by electronically filing the foregoing with the Clerk of the District
 8
   Court using its ECF System, which electronically provides notice.
 9
10         I declare under penalty of perjury that the foregoing is true and correct.
11
           DATED: September 6, 2019                  s/ Nicole N. Murley
12                                                   Nicole N. Murley
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                26
                                                                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 461-1 Filed 09/06/19 PageID.8108 Page 1 of 17




               DEFENDANTS’ EXHIBIT 1




                                        1
                            Case 3:18-cv-00428-DMS-MDD Document 461-1 Filed 09/06/19 PageID.8109 Page 2 of 17



                                     Ms. L. et al., v. U.S. Immigration and Customs Enforcement, et al.
                              DEFENDANTS’ EXHIBIT 1: OBJECTIONS TO PLAINTIFFS’ DECLARATION
                               IN SUPPORT OF MOTION TO ENFORCE PRELIMINARY INJUNCTION1
                         DOCUMENT                                            EXHIBIT                                            OBJECTIONS
    Supplemental Declaration of Christina E. Turner,              Plaintiffs’ Exhibit B, pp. 51 - 59   Inadmissible Hearsay
    Kids in Need of Defense
                                                                                                       Para. 6, 7, 8, 14, 15, 16, 17, and 19

                                                                                                       FED. R. EVID. 801, 802; see also Kim v. United States, 121
                                                                                                       F.3d 1269, 1276-77 (9th Cir. 1997) (district court rejected
                                                                                                       affidavit because it relied on inadmissible hearsay and was not
                                                                                                       based on personal knowledge); Block v. Los Angeles, 253 F.3d
                                                                                                       410, 419 (9th Cir. 2001) (district court abused its discretion
                                                                                                       when it relied on affidavit not made from personal knowledge
                                                                                                       but instead relied on information from other individuals
                                                                                                       including hearsay); Wang v. Chinese Daily News, Inc., 231
                                                                                                       F.R.D. 602, 615 (C.D. Cal. 2005) (sustaining hearsay objection
                                                                                                       to declaration statement).
                                                                                                       Lack of Foundation/Personal Knowledge

                                                                                                       Para. 6, 7, 8, 14, 15, 17, 18, and 19

                                                                                                       FED. R. EVID. 602; see also X17 v. Lavandeira, No.
                                                                                                       CV0607608-VBF, 2007 WL 790061, at *3 (C.D. Cal. Mar. 8,
                                                                                                       2007) (on motion for preliminary injunction, declarations
                                                                                                       lacking personal knowledge are inadmissible). The result is a
                                                                                                       declaration flush with inadmissible hearsay (and in some cases
                                                                                                       hearsay within hearsay); Taylor v. List, 880 F.2d 1040, 1045
                                                                                                       (9th Cir. 1989) (holding that district court cannot rely solely on
                                                                                                       conclusory allegations unsupported by factual data”); Kim v.
                                                                                                       United States, 121 F.3d 1269, 1276-77 (9th Cir. 1997) (district

1
    Defendants provide this exhibit pursuant to Fed. R. Evid. 1006.
                                                                                       2
                   Case 3:18-cv-00428-DMS-MDD Document 461-1 Filed 09/06/19 PageID.8110 Page 3 of 17
                                                                                    court rejected affidavit because it relied on inadmissible
                                                                                    hearsay and was not based on personal knowledge).

Declaration of Anthony Enriquez,               Plaintiffs’ Exhibit C, pp. 60 - 73   Inadmissible Hearsay
Catholic Charities of the Archdiocese of New
York                                                                                Para. 8, 9, 13, 17, 18, 19, 20, 21, 23

                                                                                    FED. R. EVID. 801, 802; see also Kim v. United States, 121
                                                                                    F.3d 1269, 1276-77 (9th Cir. 1997) (district court rejected
                                                                                    affidavit because it relied on inadmissible hearsay and was not
                                                                                    based on personal knowledge); Block v. Los Angeles, 253 F.3d
                                                                                    410, 419 (9th Cir. 2001) (district court abused its discretion
                                                                                    when it relied on affidavit not made from personal knowledge
                                                                                    but instead relied on information from other individuals
                                                                                    including hearsay); Wang v. Chinese Daily News, Inc., 231
                                                                                    F.R.D. 602, 615 (C.D. Cal. 2005) (sustaining hearsay objection
                                                                                    to declaration statement).
                                                                                    Lack of Foundation/Personal Knowledge

                                                                                    Para. 8–15, 17–24

                                                                                    Fed. R. Evid. 602 (proponent of evidence must lay evidentiary
                                                                                    foundation that the witness had personal knowledge of the
                                                                                    matter); Bemis v. Edwards, 45 F.3d 1369, 1373–74 (9th Cir.
                                                                                    1995) (upholding district court’s decision to refuse to admit a
                                                                                    declaration based on “lack of foundation” because the
                                                                                    evidence proponent did not establish “personal perception” by
                                                                                    a preponderance of evidence; rather, the record gave an
                                                                                    “articulable basis to suspect” that the witness learned the
                                                                                    information through hearsay); see also Taylor v. List, 880 F.2d
                                                                                    1040, 1045 (9th Cir. 1989) (holding that district court cannot
                                                                                    rely solely on conclusory allegations unsupported by factual
                                                                                    data”); Hunt-Wesson Foods, Inc. v. Ragu Foods, Inc., 627 F.2d
                                                                                    919, 928 (9th Cir. 1980) (affirming district court’s decision to
                                                                                    strike portions of affidavit on the grounds that the statements
                                                                                    were speculative, conclusory, and unqualified opinion
                                                                                    testimony); Kim v. United States, 121 F.3d 1269, 1276-77 (9th
                                                                    3
                  Case 3:18-cv-00428-DMS-MDD Document 461-1 Filed 09/06/19 PageID.8111 Page 4 of 17
                                                                               Cir. 1997) (district court rejected affidavit because it relied on
                                                                               inadmissible hearsay and was not based on personal
                                                                               knowledge).

                                                                               Improper Opinion Testimony

                                                                               Para. 7, 25.

                                                                               FED. R. EVID. 602, 701; see also Taylor v. List, 880 F.2d
                                                                               1040, 1045 (9th Cir. 1989) (holding that district court cannot
                                                                               rely solely on conclusory allegations unsupported by factual
                                                                               data”); Hunt-Wesson Foods, Inc. v. Ragu Foods, Inc., 627 F.2d
                                                                               919, 928 (9th Cir. 1980) (affirming district court's decision to
                                                                               strike portions of affidavit on the grounds that the statements
                                                                               were speculative, conclusory, and unqualified opinion
                                                                               testimony).
Declaration of Nicolas Palazzo,           Plaintiffs’ Exhibit D, pp. 74 - 78    Inadmissible Hearsay
Las Americas Immigrant Advocacy Center
                                                                               Para. 5, 9, 11, 12, 13

                                                                               FED. R. EVID. 801, 802; see also Kim v. United States, 121
                                                                               F.3d 1269, 1276-77 (9th Cir. 1997) (district court rejected
                                                                               affidavit because it relied on inadmissible hearsay and was not
                                                                               based on personal knowledge); Block v. Los Angeles, 253 F.3d
                                                                               410, 419 (9th Cir. 2001) (district court abused its discretion
                                                                               when it relied on affidavit not made from personal knowledge
                                                                               but instead relied on information from other individuals
                                                                               including hearsay).
                                                                               Lack of Foundation/Personal Knowledge

                                                                               Para. 6-11, 14-15

                                                                               FED. R. EVID. 602; see also Taylor v. List, 880 F.2d 1040,
                                                                               1045 (9th Cir. 1989) (holding that district court cannot rely
                                                                               solely on conclusory allegations unsupported by factual data”);
                                                                               Hunt-Wesson Foods, Inc. v. Ragu Foods, Inc., 627 F.2d 919,

                                                               4
                   Case 3:18-cv-00428-DMS-MDD Document 461-1 Filed 09/06/19 PageID.8112 Page 5 of 17
                                                                                    928 (9th Cir. 1980) (affirming district court’s decision to strike
                                                                                    portions of affidavit on the grounds that the statements were
                                                                                    speculative, conclusory, and unqualified opinion testimony);
                                                                                    Kim v. United States, 121 F.3d 1269, 1276-77 (9th Cir. 1997)
                                                                                    (district court rejected affidavit because it relied on
                                                                                    inadmissible hearsay and was not based on personal
                                                                                    knowledge).
Declaration of Jennifer Nagda,                 Plaintiffs’ Exhibit E, pp. 79 - 98    Inadmissible Hearsay
Young Center for Immigrant Children’s Rights
                                                                                    Para. 37, 38-41, 49, 50

                                                                                    FED. R. EVID. 801, 802; see also Kim v. United States, 121
                                                                                    F.3d 1269, 1276-77 (9th Cir. 1997) (district court rejected
                                                                                    affidavit because it relied on inadmissible hearsay and was not
                                                                                    based on personal knowledge); Block v. Los Angeles, 253 F.3d
                                                                                    410, 419 (9th Cir. 2001) (district court abused its discretion
                                                                                    when it relied on affidavit not made from personal knowledge
                                                                                    but instead relied on information from other individuals
                                                                                    including hearsay).
                                                                                    Lack of Foundation/Personal Knowledge

                                                                                    Para. 37(a)-(e), 38(a)-(b), 39(a), 41(a)-(c), 42

                                                                                    FED. R. EVID. 602; see also Taylor v. List, 880 F.2d 1040,
                                                                                    1045 (9th Cir. 1989) (holding that district court cannot rely
                                                                                    solely on conclusory allegations unsupported by factual data”);
                                                                                    Hunt-Wesson Foods, Inc. v. Ragu Foods, Inc., 627 F.2d 919,
                                                                                    928 (9th Cir. 1980) (affirming district court's decision to strike
                                                                                    portions of affidavit on the grounds that the statements were
                                                                                    speculative, conclusory, and unqualified opinion testimony);
                                                                                    Kim v. United States, 121 F.3d 1269, 1276-77 (9th Cir. 1997)
                                                                                    (district court rejected affidavit because it relied on
                                                                                    inadmissible hearsay and was not based on personal
                                                                                    knowledge).
                                                                                    Improper legal conclusion


                                                                    5
                   Case 3:18-cv-00428-DMS-MDD Document 461-1 Filed 09/06/19 PageID.8113 Page 6 of 17
                                                                              Para. 35, 37, 47

                                                                              FED. R. EVID. 701, 702; Crow Tribe of Indians v. Racicot, 87
                                                                              F.3d 1039, 1045 (9th Cir. 1996) (expert testimony is “not
                                                                              proper for issues of law.”); EduMoz, LLC v. Republic of
                                                                              Mozambique, 968 F. Supp. 2d 1041, 1050 (C.D. Cal. 2013),
                                                                              aff’d, No. 15-56311, 686 Fed.Appx. 486 (9th Cir. Apr. 10,
                                                                              2017) (disregarding declaration of international-law professor
                                                                              regarding the application of law to the case).
                                                                              Improper Opinion

                                                                              Para. 49, 50

                                                                              FED. R. EVID. 602, 701; see also Taylor v. List, 880 F.2d
                                                                              1040, 1045 (9th Cir. 1989) (holding that district court cannot
                                                                              rely solely on conclusory allegations unsupported by factual
                                                                              data”); Hunt-Wesson Foods, Inc. v. Ragu Foods, Inc., 627 F.2d
                                                                              919, 928 (9th Cir. 1980) (affirming district court's decision to
                                                                              strike portions of affidavit on the grounds that the statements
                                                                              were speculative, conclusory, and unqualified opinion
                                                                              testimony); Kim v. United States, 121 F.3d 1269, 1276-77 (9th
                                                                              Cir. 1997) (district court rejected affidavit because it relied on
                                                                              inadmissible hearsay and was not based on personal
                                                                              knowledge).
Declaration of Michelle Lapointe,          Plaintiffs’ Exhibit G, pp. 104 -    Inadmissible Hearsay
Southern Poverty Law Center                108
                                                                              Para. 7, 8, 10, 11, 15

                                                                              FED. R. EVID. 801, 802; see also Kim v. United States, 121
                                                                              F.3d 1269, 1276-77 (9th Cir. 1997) (district court rejected
                                                                              affidavit because it relied on inadmissible hearsay and was not
                                                                              based on personal knowledge); Block v. Los Angeles, 253 F.3d
                                                                              410, 419 (9th Cir. 2001) (district court abused its discretion
                                                                              when it relied on affidavit not made from personal knowledge
                                                                              but instead relied on information from other individuals
                                                                              including hearsay).

                                                                6
                    Case 3:18-cv-00428-DMS-MDD Document 461-1 Filed 09/06/19 PageID.8114 Page 7 of 17
                                                                               Lack of Personal Knowledge

                                                                               Para. 3, 4, 5, 8, 10, 11, 12, 14

                                                                               FED. R. EVID. 602; see also Taylor v. List, 880 F.2d 1040,
                                                                               1045 (9th Cir. 1989) (holding that district court cannot rely
                                                                               solely on conclusory allegations unsupported by factual data”);
                                                                               Hunt-Wesson Foods, Inc. v. Ragu Foods, Inc., 627 F.2d 919,
                                                                               928 (9th Cir. 1980) (affirming district court's decision to strike
                                                                               portions of affidavit on the grounds that the statements were
                                                                               speculative, conclusory, and unqualified opinion testimony);
                                                                               Kim v. United States, 121 F.3d 1269, 1276-77 (9th Cir. 1997)
                                                                               (district court rejected affidavit because it relied on
                                                                               inadmissible hearsay and was not based on personal
                                                                               knowledge).
                                                                               Lack of Foundation

                                                                               Para. 3-5, 8-12, 14-17

                                                                               Fed. R. Evid. 602 (proponent of evidence must lay evidentiary
                                                                               foundation that the witness had personal knowledge of the
                                                                               matter); Bemis v. Edwards, 45 F.3d 1369, 1373–74 (9th Cir.
                                                                               1995) (upholding district court’s decision to refuse to admit a
                                                                               declaration based on “lack of foundation” because the
                                                                               evidence proponent did not establish “personal perception” by
                                                                               a preponderance of evidence; rather, the record gave an
                                                                               “articulable basis to suspect” that the witness learned the
                                                                               information through hearsay).
Declaration of Efren Olivares,              Plaintiffs’ Exhibit H, pp. 109 -    Inadmissible Hearsay
Texas Civil Rights Project                  116
                                                                               Para. 9, 14, 17, 20, 22, 30

                                                                               FED. R. EVID. 801, 802; see also Kim v. United States, 121
                                                                               F.3d 1269, 1276-77 (9th Cir. 1997) (district court rejected
                                                                               affidavit because it relied on inadmissible hearsay and was not
                                                                               based on personal knowledge); Block v. Los Angeles, 253 F.3d
                                                                               410, 419 (9th Cir. 2001) (district court abused its discretion
                                                                 7
                   Case 3:18-cv-00428-DMS-MDD Document 461-1 Filed 09/06/19 PageID.8115 Page 8 of 17
                                                                              when it relied on affidavit not made from personal knowledge
                                                                              but instead relied on information from other individuals
                                                                              including hearsay).
                                                                              Lack of Personal Knowledge

                                                                              Para. 7-23, 29-30

                                                                              FED. R. EVID. 602; see also Taylor v. List, 880 F.2d 1040,
                                                                              1045 (9th Cir. 1989) (holding that district court cannot rely
                                                                              solely on conclusory allegations unsupported by factual data”);
                                                                              Hunt-Wesson Foods, Inc. v. Ragu Foods, Inc., 627 F.2d 919,
                                                                              928 (9th Cir. 1980) (affirming district court's decision to strike
                                                                              portions of affidavit on the grounds that the statements were
                                                                              speculative, conclusory, and unqualified opinion testimony);
                                                                              Kim v. United States, 121 F.3d 1269, 1276-77 (9th Cir. 1997)
                                                                              (district court rejected affidavit because it relied on
                                                                              inadmissible hearsay and was not based on personal
                                                                              knowledge).
                                                                              Lack of Foundation

                                                                              Para. 7-21, 22-23, 26, 28-30

                                                                              Fed. R. Evid. 602 (proponent of evidence must lay evidentiary
                                                                              foundation that the witness had personal knowledge of the
                                                                              matter); Bemis v. Edwards, 45 F.3d 1369, 1373–74 (9th Cir.
                                                                              1995) (upholding district court’s decision to refuse to admit a
                                                                              declaration based on “lack of foundation” because the
                                                                              evidence proponent did not establish “personal perception” by
                                                                              a preponderance of evidence; rather, the record gave an
                                                                              “articulable basis to suspect” that the witness learned the
                                                                              information through hearsay).
Declaration of Lisa Koop,                  Plaintiffs’ Exhibit I, pp. 117 -   Inadmissible Hearsay
National Immigrant Justice Center          125
                                                                              Para. 5(a)-(d), 6(b)



                                                                 8
Case 3:18-cv-00428-DMS-MDD Document 461-1 Filed 09/06/19 PageID.8116 Page 9 of 17
                                                   FED. R. EVID. 801, 802; see also Kim v. United States, 121
                                                   F.3d 1269, 1276-77 (9th Cir. 1997) (district court rejected
                                                   affidavit because it relied on inadmissible hearsay and was not
                                                   based on personal knowledge); Block v. Los Angeles, 253 F.3d
                                                   410, 419 (9th Cir. 2001) (district court abused its discretion
                                                   when it relied on affidavit not made from personal knowledge
                                                   but instead relied on information from other individuals
                                                   including hearsay).
                                                   Lack of Personal Knowledge

                                                   Para. 5(a)-(d), 6(a)-(b), 7-11

                                                   Fed. R. Evid. 602; Bemis v. Edwards, 45 F.3d 1369, 1373–74
                                                   (9th Cir. 1995) (even in the context of a hearsay statement,
                                                   “the declarant must also have personal knowledge of what she
                                                   describes.”); Kim v. United States, 121 F.3d 1269, 1276-77
                                                   (9th Cir. 1997) (district court rejected affidavit because it
                                                   relied on inadmissible hearsay and was not based on personal
                                                   knowledge); Hunt-Wesson Foods, Inc. v. Ragu Foods, Inc.,
                                                   627 F.2d 919, 928 (9th Cir. 1980) (affirming district court's
                                                   decision to strike portions of affidavit on the grounds that the
                                                   statements were speculative, conclusory, and unqualified
                                                   opinion testimony).
                                                   Lack of Foundation

                                                   Para. 5(a)-(d), 6(a)-(b), 9, 11

                                                   Fed. R. Evid. 602 (proponent of evidence must lay evidentiary
                                                   foundation that the witness had personal knowledge of the
                                                   matter); Bemis v. Edwards, 45 F.3d 1369, 1373–74 (9th Cir.
                                                   1995) (upholding district court’s decision to refuse to admit a
                                                   declaration based on “lack of foundation” because the
                                                   evidence proponent did not establish “personal perception” by
                                                   a preponderance of evidence; rather, the record gave an
                                                   “articulable basis to suspect” that the witness learned the
                                                   information through hearsay).

                                        9
                 Case 3:18-cv-00428-DMS-MDD Document 461-1 Filed 09/06/19 PageID.8117 Page 10 of 17
Declaration of Camila Trefftz,           Plaintiffs’ Exhibit J, pp. 126 -   Inadmissible Hearsay
Michigan Immigrant Rights Center         133
                                                                            Para. 6–8, 10, 12–14, 16–20, 23

                                                                            FED. R. EVID. 801, 802; see also Kim v. United States, 121
                                                                            F.3d 1269, 1276-77 (9th Cir. 1997) (district court rejected
                                                                            affidavit because it relied on inadmissible hearsay and was not
                                                                            based on personal knowledge); Block v. Los Angeles, 253 F.3d
                                                                            410, 419 (9th Cir. 2001) (district court abused its discretion
                                                                            when it relied on affidavit not made from personal knowledge
                                                                            but instead relied on information from other individuals
                                                                            including hearsay).
                                                                            Lack of Personal Knowledge

                                                                            Para. 6–8, 9–10, 12–14, 16–20, 23

                                                                            FED. R. EVID. 602; see also Taylor v. List, 880 F.2d 1040,
                                                                            1045 (9th Cir. 1989) (holding that district court cannot rely
                                                                            solely on conclusory allegations unsupported by factual data”);
                                                                            Hunt-Wesson Foods, Inc. v. Ragu Foods, Inc., 627 F.2d 919,
                                                                            928 (9th Cir. 1980) (affirming district court's decision to strike
                                                                            portions of affidavit on the grounds that the statements were
                                                                            speculative, conclusory, and unqualified opinion testimony);
                                                                            Kim v. United States, 121 F.3d 1269, 1276-77 (9th Cir. 1997)
                                                                            (district court rejected affidavit because it relied on
                                                                            inadmissible hearsay and was not based on personal
                                                                            knowledge).
                                                                            Lack of Foundation

                                                                            Para. 14–15, 16, 21

                                                                            Fed. R. Evid. 602 (proponent of evidence must lay evidentiary
                                                                            foundation that the witness had personal knowledge of the
                                                                            matter); Bemis v. Edwards, 45 F.3d 1369, 1373–74 (9th Cir.
                                                                            1995) (upholding district court’s decision to refuse to admit a
                                                                            declaration based on “lack of foundation” because the
                                                                            evidence proponent did not establish “personal perception” by
                                                              10
                  Case 3:18-cv-00428-DMS-MDD Document 461-1 Filed 09/06/19 PageID.8118 Page 11 of 17
                                                                                 a preponderance of evidence; rather, the record gave an
                                                                                 “articulable basis to suspect” that the witness learned the
                                                                                 information through hearsay).
Supplemental Declaration of Michelle Brané,   Plaintiffs’ Exhibit K, pp. 134 -   Lack of Foundation
Women’s Refugee Commission                    138
                                                                                 Para. 6–12

                                                                                 Fed. R. Evid. 602 (proponent of evidence must lay evidentiary
                                                                                 foundation that the witness had personal knowledge of the
                                                                                 matter); Bemis v. Edwards, 45 F.3d 1369, 1373–74 (9th Cir.
                                                                                 1995) (upholding district court’s decision to refuse to admit a
                                                                                 declaration based on “lack of foundation” because the
                                                                                 evidence proponent did not establish “personal perception” by
                                                                                 a preponderance of evidence; rather, the record gave an
                                                                                 “articulable basis to suspect” that the witness learned the
                                                                                 information through hearsay); see also Taylor v. List, 880 F.2d
                                                                                 1040, 1045 (9th Cir. 1989) (holding that district court cannot
                                                                                 rely solely on conclusory allegations unsupported by factual
                                                                                 data”); Hunt-Wesson Foods, Inc. v. Ragu Foods, Inc., 627 F.2d
                                                                                 919, 928 (9th Cir. 1980) (affirming district court's decision to
                                                                                 strike portions of affidavit on the grounds that the statements
                                                                                 were speculative, conclusory, and unqualified opinion
                                                                                 testimony); Kim v. United States, 121 F.3d 1269, 1276-77 (9th
                                                                                 Cir. 1997) (district court rejected affidavit because it relied on
                                                                                 inadmissible hearsay and was not based on personal
                                                                                 knowledge).
                                                                                 Improper Opinion

                                                                                 Para. 7, 11–12

                                                                                 FED. R. EVID. 602, 701; see also Taylor v. List, 880 F.2d
                                                                                 1040, 1045 (9th Cir. 1989) (holding that district court cannot
                                                                                 rely solely on conclusory allegations unsupported by factual
                                                                                 data”); Hunt-Wesson Foods, Inc. v. Ragu Foods, Inc., 627 F.2d
                                                                                 919, 928 (9th Cir. 1980) (affirming district court's decision to
                                                                                 strike portions of affidavit on the grounds that the statements
                                                                                 were speculative, conclusory, and unqualified opinion
                                                                   11
                 Case 3:18-cv-00428-DMS-MDD Document 461-1 Filed 09/06/19 PageID.8119 Page 12 of 17
                                                                            testimony); Kim v. United States, 121 F.3d 1269, 1276-77 (9th
                                                                            Cir. 1997) (district court rejected affidavit because it relied on
                                                                            inadmissible hearsay and was not based on personal
                                                                            knowledge).
                                                                            Inadmissible Hearsay

                                                                            Para. 3, 10

                                                                            FED. R. EVID. 801, 802; see also Kim v. United States, 121
                                                                            F.3d 1269, 1276-77 (9th Cir. 1997) (district court rejected
                                                                            affidavit because it relied on inadmissible hearsay and was not
                                                                            based on personal knowledge); Block v. Los Angeles, 253 F.3d
                                                                            410, 419 (9th Cir. 2001) (district court abused its discretion
                                                                            when it relied on affidavit not made from personal knowledge
                                                                            but instead relied on information from other individuals
                                                                            including hearsay).
                                                                            Lack of Personal Knowledge

                                                                            Para. 6–12

                                                                            Fed. R. Evid. 602; Bemis v. Edwards, 45 F.3d 1369, 1373–74
                                                                            (9th Cir. 1995) (even in the context of a hearsay statement,
                                                                            “the declarant must also have personal knowledge of what she
                                                                            describes.”); Kim v. United States, 121 F.3d 1269, 1276-77
                                                                            (9th Cir. 1997) (district court rejected affidavit because it
                                                                            relied on inadmissible hearsay and was not based on personal
                                                                            knowledge); Hunt-Wesson Foods, Inc. v. Ragu Foods, Inc.,
                                                                            627 F.2d 919, 928 (9th Cir. 1980) (affirming district court's
                                                                            decision to strike portions of affidavit on the grounds that the
                                                                            statements were speculative, conclusory, and unqualified
                                                                            opinion testimony).
Declaration of Derek Loh,                Plaintiffs’ Exhibit L, pp. 139 -   Lack of Oath or Affirmation to Testify Truthfully
Immigrant Defenders Law Center           142
                                                                            Mr. Loh did not swear under the penalty of perjury that his
                                                                            statements were true and correct. Thus, his entire declaration
                                                                            must be stricken.

                                                              12
Case 3:18-cv-00428-DMS-MDD Document 461-1 Filed 09/06/19 PageID.8120 Page 13 of 17

                                                   Fed. R. Evid. 603; Howard v. AMCO Ins. Co., No.
                                                   SACV0800175DMGMLGX, 2010 WL 11595719, at *2–3
                                                   (C.D. Cal. Oct. 19, 2010) (Gee, J.) (quoting 28 U.S.C. § 1746).

                                                   Lack of Foundation

                                                   Para. 4–5, 11–12

                                                   Fed. R. Evid. 602 (proponent of evidence must lay evidentiary
                                                   foundation that the witness had personal knowledge of the
                                                   matter); Bemis v. Edwards, 45 F.3d 1369, 1373–74 (9th Cir.
                                                   1995) (upholding district court’s decision to refuse to admit a
                                                   declaration based on “lack of foundation” because the
                                                   evidence proponent did not establish “personal perception” by
                                                   a preponderance of evidence; rather, the record gave an
                                                   “articulable basis to suspect” that the witness learned the
                                                   information through hearsay); see also Taylor v. List, 880 F.2d
                                                   1040, 1045 (9th Cir. 1989) (holding that district court cannot
                                                   rely solely on conclusory allegations unsupported by factual
                                                   data”); Hunt-Wesson Foods, Inc. v. Ragu Foods, Inc., 627 F.2d
                                                   919, 928 (9th Cir. 1980) (affirming district court's decision to
                                                   strike portions of affidavit on the grounds that the statements
                                                   were speculative, conclusory, and unqualified opinion
                                                   testimony); Kim v. United States, 121 F.3d 1269, 1276-77 (9th
                                                   Cir. 1997) (district court rejected affidavit because it relied on
                                                   inadmissible hearsay and was not based on personal
                                                   knowledge).
                                                   Improper Opinion Due to Speculation

                                                   Para. 12

                                                   FED. R. EVID. 602, 701; see also Taylor v. List, 880 F.2d
                                                   1040, 1045 (9th Cir. 1989) (holding that district court cannot
                                                   rely solely on conclusory allegations unsupported by factual
                                                   data”); Hunt-Wesson Foods, Inc. v. Ragu Foods, Inc., 627 F.2d
                                                   919, 928 (9th Cir. 1980) (affirming district court's decision to
                                        13
                  Case 3:18-cv-00428-DMS-MDD Document 461-1 Filed 09/06/19 PageID.8121 Page 14 of 17
                                                                              strike portions of affidavit on the grounds that the statements
                                                                              were speculative, conclusory, and unqualified opinion
                                                                              testimony); Kim v. United States, 121 F.3d 1269, 1276-77 (9th
                                                                              Cir. 1997) (district court rejected affidavit because it relied on
                                                                              inadmissible hearsay and was not based on personal
                                                                              knowledge).
                                                                              Inadmissible Hearsay

                                                                              Para. 7–11

                                                                              FED. R. EVID. 801, 802; see also Kim v. United States, 121
                                                                              F.3d 1269, 1276-77 (9th Cir. 1997) (district court rejected
                                                                              affidavit because it relied on inadmissible hearsay and was not
                                                                              based on personal knowledge); Block v. Los Angeles, 253 F.3d
                                                                              410, 419 (9th Cir. 2001) (district court abused its discretion
                                                                              when it relied on affidavit not made from personal knowledge
                                                                              but instead relied on information from other individuals
                                                                              including hearsay).
Supplemental Declaration of Prof. Martin   Plaintiffs’ Exhibit M, pp. 143 -   Improper legal conclusion
Guggenheim                                 148
                                                                              Para. 2–9, 11–14

                                                                              FED. R. EVID. 701, 702; Crow Tribe of Indians v. Racicot, 87
                                                                              F.3d 1039, 1045 (9th Cir. 1996) (expert testimony is “not
                                                                              proper for issues of law.”); EduMoz, LLC v. Republic of
                                                                              Mozambique, 968 F. Supp. 2d 1041, 1050 (C.D. Cal. 2013),
                                                                              aff’d, No. 15-56311, 686 Fed.Appx. 486 (9th Cir. Apr. 10,
                                                                              2017) (disregarding declaration of international-law professor
                                                                              regarding the application of law to the case).
                                                                              Improper Expert Opinion

                                                                              Para. 2–9, 11–14

                                                                              FED. R. EVID. 701, 702; see also United States v. Preston,
                                                                              873 F.3d 829, 837 (9th Cir. 2017) (Holding that a therapist's
                                                                              lay witness testimony about whether sex abuse victims

                                                               14
                  Case 3:18-cv-00428-DMS-MDD Document 461-1 Filed 09/06/19 PageID.8122 Page 15 of 17
                                                                             generally tell the truth was improper opinion testimony
                                                                             because evidence proponent never noticed therapist as expert).

                                                                             Inadmissible Hearsay

                                                                             Para. 10

                                                                             FED. R. EVID. 801, 802; see also Kim v. United States, 121
                                                                             F.3d 1269, 1276-77 (9th Cir. 1997) (district court rejected
                                                                             affidavit because it relied on inadmissible hearsay and was not
                                                                             based on personal knowledge); Block v. Los Angeles, 253 F.3d
                                                                             410, 419 (9th Cir. 2001) (district court abused its discretion
                                                                             when it relied on affidavit not made from personal knowledge
                                                                             but instead relied on information from other individuals
                                                                             including hearsay).
                                                                             Improper expert opinion

                                                                             Para. 4–9

                                                                             FED. R. EVID. 701, 702; see also United States v. Preston,
                                                                             873 F.3d 829, 837 (9th Cir. 2017) (Holding that a therapist's
                                                                             lay witness testimony about whether sex abuse victims
                                                                             generally tell the truth was improper opinion testimony
                                                                             because evidence proponent never noticed therapist as expert);
                                          Plaintiffs’ Exhibit N, pp. 149 -   Fed. R. Evid. 702, Advisory Committee Note (2000
Declaration of Jeanne Rikkers
                                          153                                Amendments) (When a proposed expert relies solely or
                                                                             primarily on experience to demonstrate reliability, he or she
                                                                             “must explain how that experience leads to the conclusion
                                                                             reached, why that experience is a sufficient basis for the
                                                                             opinion, and how that experience is reliably applied to the
                                                                             facts.”); see also Cabrera v. Cordis Corp., 134 F.3d 1418,
                                                                             1423 (9th Cir. 1998) (finding that the expert doctor’s opinion
                                                                             was not reliable because he did not point to any specific,
                                                                             objective sources and failed to explain how he followed a
                                                                             scientific method in coming to his conclusions).


                                                               15
                   Case 3:18-cv-00428-DMS-MDD Document 461-1 Filed 09/06/19 PageID.8123 Page 16 of 17
                                                                              Improper expert opinion

                                                                              Para. 5–25

                                                                              FED. R. EVID. 701, 702; see also Cabrera v. Cordis Corp.,
                                                                              134 F.3d 1418, 1423 (9th Cir. 1998) (finding that the expert
                                                                              doctor’s opinion was not reliable because he did not point to
                                           Plaintiffs’ Exhibit O, pp. 154 -
Declaration of Dr. Jack P. Shonkoff                                           any specific, objective sources and failed to explain how he
                                           162
                                                                              followed a scientific method in coming to his conclusions);
                                                                              United States v. Hermanek, 289 F.3d 1076, 1094 (9th Cir.
                                                                              2002); see also United States v. Preston, 873 F.3d 829, 837
                                                                              (9th Cir. 2017) (holding that a therapist's lay witness testimony
                                                                              about whether sex abuse victims generally tell the truth was
                                                                              improper opinion testimony because evidence proponent never
                                                                              noticed therapist as expert).
                                                                              Improper legal conclusion

                                                                              Para. 8

                                                                              FED. R. EVID. 602, 701, 702; see also Crow Tribe of Indians
                                                                              v. Racicot, 87 F.3d 1039, 1045 (9th Cir. 1996) (expert
                                                                              testimony calling for conclusions of law is improper because
                                                                              experts are supposed to analyze the facts of the case to help the
                                                                              jury determine the issues; legal conclusions are for the Court).
                                                                              Improper expert opinion

                                                                              Para. 7–11

                                                                              FED. R. EVID. 701, 702; see also San Diego Comic
                                                                              Convention v. Dan Farr Productions, No. 14-cv-1865 AJB,
                                           Plaintiffs’ Exhibit P, pp. 163 -
Declaration of Dr. Dora Schriro                                               2017 WL 4227000, at *7 (S.D. Cal. Sept. 22, 2017) (When an
                                           168
                                                                              expert opinion “lacks an explanation as to what methodology
                                                                              he uses, why he chose to employ the factors he did,” or
                                                                              whether the tests and principles employed have been used by
                                                                              others in the field, “the Court “has no way to judge [the
                                                                              expert’s] reasoning or determine the dependability of his
                                                                              opinions.”); see also Cabrera v. Cordis Corp., 134 F.3d 1418,
                                                                16
                  Case 3:18-cv-00428-DMS-MDD Document 461-1 Filed 09/06/19 PageID.8124 Page 17 of 17
                                                                             1423 (9th Cir. 1998) (finding that the expert doctor’s opinion
                                                                             was not reliable because he did not point to any specific,
                                                                             objective sources and failed to explain how he followed a
                                                                             scientific method in coming to his conclusions); United States
                                                                             v. Preston, 873 F.3d 829, 837 (9th Cir. 2017) (holding that a
                                                                             therapist's lay witness testimony about whether sex abuse
                                                                             victims generally tell the truth was improper opinion testimony
                                                                             because evidence proponent never noticed therapist as expert);
                                                                             Improper expert opinion

                                                                             Para. 6–19

                                                                             FED. R. EVID. 701, 702; see also San Diego Comic
                                                                             Convention v. Dan Farr Productions, No. 14-cv-1865 AJB,
                                                                             2017 WL 4227000, at *7 (S.D. Cal. Sept. 22, 2017) (When an
                                                                             expert opinion “lacks an explanation as to what methodology
                                                                             he uses, why he chose to employ the factors he did,” or
                                                                             whether the tests and principles employed have been used by
                                          Plaintiffs’ Exhibit Q, pp. 169 -
Declaration of James Austin, Ph.D.                                           others in the field, “the Court “has no way to judge [the
                                          172
                                                                             expert’s] reasoning or determine the dependability of his
                                                                             opinions.”); see also Cabrera v. Cordis Corp., 134 F.3d 1418,
                                                                             1423 (9th Cir. 1998) (finding that the expert doctor’s opinion
                                                                             was not reliable because he did not point to any specific,
                                                                             objective sources and failed to explain how he followed a
                                                                             scientific method in coming to his conclusions); United States
                                                                             v. Preston, 873 F.3d 829, 837 (9th Cir. 2017) (holding that a
                                                                             therapist's lay witness testimony about whether sex abuse
                                                                             victims generally tell the truth was improper opinion testimony
                                                                             because evidence proponent never noticed therapist as expert);




                                                              17
